Case 3:17-cv-00079-H-LL Document 145-2 Filed 11/06/19 PageID.2347 Page 1 of 93




                       Exhibit B
             Case 3:17-cv-00079-H-LL Document 145-2 Filed 11/06/19 PageID.2348 Page 2 of 93

                           Case Title: Ensource Investments LLC v Tatham et al.
                                        Case 3:17-CV-00079-H-LL
                                         List of Plaintiff’s Exhibits

NUMBER    DATE      DATE                                          DESCRIPTION
         MARKED   ADMITTED
   1.                          Hopewell Data Room documents – Contracts and Agreements folder - (PLTF_000133-
                               000211)
   2.                          Hopewell Data Room documents – Geology folder- (PLTF_000212-000258)
   3.                          Hopewell Data Room documents – Litigation folder - (PLTF_000259-000291)
   4.                          Hopewell Data Room documents – Organization Documents folder - (PLTF_000292-
                               000436)
   5.                          Hopewell Data Room documents - Target Area Leasing Activity folder (PLTF_000437-
                               000524)
   6.                          Title Rover Data Room documents – Contracts and Agreements folder - (PLTF_000530-
                               000552)
   7.                          Title Rover Data Room documents – Due Diligence Questions & Responses folder
                               (PLTF_000553-000584
   8.                          Title Rover Data Room documents – Legal folder – (PLTF_000525-000529 and
                               (PLTF_000585-000592)
   9.                          Title Rover Data Room documents – Organization Documents folder – (PLTF_000593-
                               000665)
   10.                         Title Rover Data Room documents – Presentations folder – (PLTF_000666-000680)
   11.                         Title Rover Data Room documents – Technology folder – (PLTF_000681-000710)
   12.                         Transcript of Deposition of Mark Willis (June 27, 2019)
   13.                         Plaintiff Ensource Investments LLC's Notice of Taking Deposition of Defendant Mark
                               Willis, dated 4/23/19 [Willis deposition Ex. 1]
   14.                         Memorandum of Agreement between Title Rover, LLC, and Hopewell-Pilot Project,
                               LLC, dated 4/4/16 [Willis deposition Ex. 2]
                                                     1
             Case 3:17-cv-00079-H-LL Document 145-2 Filed 11/06/19 PageID.2349 Page 3 of 93

                           Case Title: Ensource Investments LLC v Tatham et al.
                                        Case 3:17-CV-00079-H-LL
                                         List of Plaintiff’s Exhibits

NUMBER    DATE      DATE                                          DESCRIPTION
         MARKED   ADMITTED
   15.                         Private Placement Memorandum of Hopewell-Pilot Project – Private Placement of Up to
                               1,000,000 Initial Additional Equity Shares [Willis deposition Ex. 3]
   16.                         Email chain between Tom Tatham and Brent Stanley, cc to Mark Willis, dated 10/17/16
                               and 10/18/16. (TAT_01422-TAT_01423) [Willis deposition Ex. 4]
   17.                         Text messages between Mark Willis and Chad Martin dated 5/6/16-6/28/16 [Willis
                               deposition Ex. 5]
   18.                         Title Rover LLC Powerpoint presentation, titled Data Mining for Mineral Resource
                               Investigations, dated 7/25/16. (PLTF_000670- PLTF 000710) [Willis Deposition Ex. 6]
   19.                         Hopewell-Pilot Project, LLC Transactions by Account as of May 4, 2017 [Willis
                               Deposition Ex. 7]
   20.                         Plaintiff Ensource Investments LLC’s First Set of Interrogatories to Defendant Mark A.
                               Willis
   21.                         Defendant Mark A. Willis’ Objections to Plaintiff’s Interrogatories
   22.                         Plaintiff Ensource Investments LLC’s First Set of Interrogatories to Defendant Mark A.
                               Willis
   23.                         Defendant Mark A. Willis’ Responses to Plaintiff’s First Set of Interrogatories
   24.                         Defendant Mark A. Willis’ Supplemental Responses to Plaintiff’s First Set of
                               Interrogatories
   25.                         Plaintiff Ensource Investments LLC’s Second Set of Interrogatories to Mark A. Willis
   26.                         Defendant Mark A. Willis’ Responses to Plaintiff’s Second Set of Interrogatories
   27.                         Plaintiff Ensource Investments LLC’s First Set of Requests for Production of
                               Documents to Defendant Mark A. Willis.


                                                    2
             Case 3:17-cv-00079-H-LL Document 145-2 Filed 11/06/19 PageID.2350 Page 4 of 93

                           Case Title: Ensource Investments LLC v Tatham et al.
                                        Case 3:17-CV-00079-H-LL
                                         List of Plaintiff’s Exhibits

NUMBER    DATE      DATE                                          DESCRIPTION
         MARKED   ADMITTED
   28.                         Defendant Mark A. Willis’ Responses to Plaintiff’s Request for Production of
                               Documents
   29.                         Plaintiff Ensource Investments LLC’s Second Set of Requests for Production of
                               Documents to Defendant Mark A. Willis
   30.                         Defendant Mark A. Willis’ Responses to Plaintiff’s Second Set of Request for
                               Production of Documents
   31.                         Plaintiff Ensource Investments LLC’s Third Set of Requests for Production of
                               Documents to Defendant Mark A. Willis
   32.                         Defendant Mark A. Willis’s responses to Plaintiff Ensource Investments LLC’s Third
                               Set of Requests for Production of Documents
   33.                         Plaintiff Ensource Investments LLC’s First Set of Requests for Admission to Defendant
                               Mark A. Willis
   34.                         Defendant Mark A. Willis’s responses to Plaintiff Ensource Investments LLC’s First Set
                               of Requests for Admission
   35.                         Plaintiff Ensource Investments LLC’s First Set of Interrogatories to Defendant Willis
                               Group, LLC
   36.                         Defendant Willis Group, LLC’s Response to Plaintiff’s First Set of Interrogatories
   37.                         Defendant Willis Group, LLC’s Supplemental Responses to Plaintiff’s First Set of
                               Interrogatories
   38.                         Plaintiff Ensource Investments LLC’s First Set of Requests for Production of
                               Documents to Defendant Willis Group, LLC
   39.                         Defendant Willis Group, LLC’s Responses to Plaintiff’s Request for Production of
                               Documents
   40.                         Plaintiff Ensource Investments LLC’s Second Set of Requests for Production of
                               Documents to Defendant Willis Group, LLC

                                                    3
             Case 3:17-cv-00079-H-LL Document 145-2 Filed 11/06/19 PageID.2351 Page 5 of 93

                           Case Title: Ensource Investments LLC v Tatham et al.
                                        Case 3:17-CV-00079-H-LL
                                         List of Plaintiff’s Exhibits

NUMBER    DATE      DATE                                          DESCRIPTION
         MARKED   ADMITTED
   41.                         Defendant Willis Group, LLC’s Responses to Plaintiff’s Second Set of Request for
                               Production of Documents
   42.                         Plaintiff Ensource Investments LLC’s First Set of Interrogatories to Defendant Beyond
                               Review, LLC
   43.                         Defendant Beyond Review, LLC’s Response to Plaintiff’s First Set of Interrogatories
   44.                         Defendant Beyond Review, LLC’s Supplemental Responses to Plaintiff’s First Set of
                               Interrogatories
   45.                         Plaintiff Ensource Investments LLC’s First Set of Requests for Production of
                               Documents to Defendant Beyond Review, LLC
   46.                         Defendant Beyond Review, LLC’s Responses to Plaintiff’s Request for Production of
                               Documents
   47.                         Plaintiff Ensource Investments LLC’s Second Set of Requests for Production of
                               Documents to Defendant Beyond Review, LLC
   48.                         Defendant Beyond Review, LLC’s Responses to Plaintiff’s Second Set of Request for
                               Production of Documents
   49.                         Plaintiff Ensource Investments LLC’s First Set of Interrogatories to Defendant Image
                               Engine, LLC
   50.                         Defendant Image Engine, LLC’s Response to Plaintiff’s First Set of Interrogatories
   51.                         Defendant Image Engine, LLC’s Supplemental Responses to Plaintiff’s First Set of
                               Interrogatories
   52.                         Plaintiff Ensource Investments LLC’s First Set of Requests for Production of
                               Documents to Defendant Image Engine, LLC
   53.                         Defendant Image Engine, LLC’s Responses to Plaintiff’s Request for Production of
                               Documents

                                                    4
             Case 3:17-cv-00079-H-LL Document 145-2 Filed 11/06/19 PageID.2352 Page 6 of 93

                           Case Title: Ensource Investments LLC v Tatham et al.
                                        Case 3:17-CV-00079-H-LL
                                         List of Plaintiff’s Exhibits

NUMBER    DATE      DATE                                          DESCRIPTION
         MARKED   ADMITTED
   54.                         Plaintiff Ensource Investments LLC’s Second Set of Requests for Production of
                               Documents to Defendant Image Engine, LLC
   55.                         Defendant Image Engine, LLC’s Responses to Plaintiff’s Second Set of Request for
                               Production of Documents
   56.                         Defendant Image Engine, LLC’s Supplemental Responses to Plaintiff’s Second Set of
                               Request for Production of Documents
   57.                         Willis Group Family of Companies Master Services Agreement between Willis Group
                               LLC and Genuent, Image Engine, Beyond Review, Panoramic Solutions, and
                               Engineering Data Integrity Services, dated 11/21/16. (TAT_36376-36383)
   58.                         Email chain between Mark Willis and Tom Tatham dated 10/4/16 re: Draft Services
                               Agreement. (TAT_29501-29502)
   59.                         Email chain beginning with 10/18/16 email from Tom Tatham to Brent Stanley re: Are
                               the wires going out today? (TAT_1422-1423)
   60.                         Email dated 11/1/16 from Brent Stanley to Tom Tatham re: Joe’s Analysis of the BR
                               deliverable; with attachment. (TAT 1247 (email) TAT_1248 (attachment))
   61.                         Email chain beginning with 10/17/16 email from Mark Willis to Tom Tatham re: John
                               Martin. (TAT_30157)
   62.                         Email chain beginning with 10/24/16 email from Tom Tatham to Mark Willis re: Task
                               Status. (TAT_30910-30911)
   63.                         Email chain beginning with 11/2/16 email from John Martin to Tom Tatham re: Today –
                               Friday. (TAT_24339-24340)
   64.                         Email chain beginning with 9/6/16 email from Tom Tatham to John Martin re: Meeting
                               tomorrow Weds Sept 7 @ 1:30pm. (TAT_22376-22382)
   65.                         Settlement Agreement and Mutual Release dated 6/24/16 between Willis Group, Image
                               Engine, Donovan & Watkins Legal Solutions; and Beyond Recognition and John
                               Martin. (TAT_22022-22034)
                                                    5
             Case 3:17-cv-00079-H-LL Document 145-2 Filed 11/06/19 PageID.2353 Page 7 of 93

                           Case Title: Ensource Investments LLC v Tatham et al.
                                        Case 3:17-CV-00079-H-LL
                                         List of Plaintiff’s Exhibits

NUMBER    DATE      DATE                                          DESCRIPTION
         MARKED   ADMITTED
   66.                         Email chain beginning with 10/27/16 email from Mark Willis to Brent Stanley and Tom
                               Tatham re: FW: schedule. (TAT_28379-28381)
   67.                         Email dated 10/14/16 from Tom Tatham to Mark Willis re: FW: AIT Transfer Info – Oct
                               17 payroll obligations. (TAT_27550)
   68.                         Email dated 10/4/16 from Tom Tatham to Mark Willis re: I’d downtown this morning
                               with SMW!, with attachment. (TAT_28963 (email), TAT_28964 (attachment))
   69.                         Independent Contractor Agreement dated 3/19/16 between Title Rover and Brent
                               Stanley. (TAT_42542-42547)
   70.                         Substantia Logix 3/8/16 Statement of Work for Data Services presented to Title Rover
                               LLC (TAT_42535-42541)
   71.                         Email dated 11/20/17 from Joseph Haynes to Tom Tatham re: Quote for portal
                               development; with attachment: Proposal for Title Rover Property Search Portal.
                               (TAT_43113 (email) TAT_43114-43115 (attachment))
   72.                         Email chain beginning with 2/18/16 email from Mark Willis to Tom Tatham re: FW:
                               Courthouse Walkabout Contract and Settlement Agreement for your review; with
                               attachment: Settlement, Release Agreement, Copyright Assignment, And License
                               Agreement. (TAT_27631-27632 (email) TAT_27633-27641 (attachment))
   73.                         Email dated 8/23/16 from Brent Stanley to Tom Tatham re: Doc; with attachment:
                               TitleRover IP Aug 22, 2016. (TAT_569 (email) TAT_570-582 (attachment))
   74.                         Presentation titled Data Mining for Mineral Resource Investigations – Capabilities
                               Summary and Technical Overview, August 19, 2016. (TAT_00584-00600)
   75.                         Presentation titled TitleRover Search Engine Approach October 17, 2016. (TAT_00602-
                               00619)
   76.                         Document titled Image Engine Proposal Quality Review & Coding Documents in Tirle
                               Rover from Madison County, TX, June 13, 2016. (TAT_00788-00790)


                                                    6
             Case 3:17-cv-00079-H-LL Document 145-2 Filed 11/06/19 PageID.2354 Page 8 of 93

                           Case Title: Ensource Investments LLC v Tatham et al.
                                        Case 3:17-CV-00079-H-LL
                                         List of Plaintiff’s Exhibits

NUMBER    DATE      DATE                                          DESCRIPTION
         MARKED   ADMITTED
   77.                         Email dated 4/19/16 from Brent Stanley to Tom Tatham, Mark Willis, Greg Kane, re:
                               First Draft user guide; with attachment: TitleRover Web Portal User Guide Version 1.0.
                               (TAT 41616 (email) TAT_41617-41626 (attachment))
   78.                         Redlined documents re: Title Rover’s proprietary software. (TAT_3606-3607, 3608,
                               3609-3611)
   79.                         Email from Tom Tatham to Mark Willis dated 5/13/16 re: Simple Hopewell Pitch, with
                               4 attachments. (TAT_31368 (email), TAT_31369, 31371, 31372, 31373 (attachments))
   80.                         Email chain beginning with 1/6/17 email from Mark Willis to Richard Nawracaj, Justin
                               Pannu, Chad Marin, Jerome Johns, Cliff Sharp re: Ensource Investments LLC v Thomas
                               P Tatham et al. (TAT_29527-29529)
   81.                         Email chain beginning with 6/7/16 email from Tom Tatham to Mark Willis re:
                               Opportunity. (TAT_30410-30413)
   82.                         Email chain beginning with email from Tom Tatham to Mark Willis dated 6/30/16 re:
                               Hopewell-Pilot Project LLC – Private Placement of Initial Additional Equity Shares
                               (“IAE Shares”) now convertible to Title Rover LLC shares. (TAT_30041-30043)
   83.                         Email from Tom Tatham to Mark Willis dated 11/23/16 with forwarded emails between
                               Tom Tatham and William Barrett, re: Final Offer to Lease mineral interests owned by
                               M.H. & Gayle Barrett, with attachment. (TAT_27823-27830 (emails), TAT 27831-
                               27834 (attachment))
   84.                         Email from Tom Tatham to Mark Willis dated 11/4/16 re: Transaction Summary and
                               Forecast, with attachment. (TAT_31414, 31415)
   85.                         Email from Tom Tatham to Mark Willis dated 4/13/16 re: Six Month Cash Forecasts for
                               Hopewell-Pilot Project LLC and Title Rover LLC, with two attachments. (TAT_31380
                               (email), TAT_31381, TAT_31383 (attachments))



                                                    7
             Case 3:17-cv-00079-H-LL Document 145-2 Filed 11/06/19 PageID.2355 Page 9 of 93

                           Case Title: Ensource Investments LLC v Tatham et al.
                                        Case 3:17-CV-00079-H-LL
                                         List of Plaintiff’s Exhibits

NUMBER    DATE      DATE                                          DESCRIPTION
         MARKED   ADMITTED
   86.                         Email from Michelle Johnson to Tom Tatham dated 12/16/16 re: Hopewell Trial
                               Balance at Selected Dates, with attachment. (TAT_36291 (email) TAT_36292-36299
                               (attachment))
   87.                         Email chain between Tom Tatham and Mark Willis dated 5/17/16 re: Hopewell –
                               accounts payable. (TAT_29825)
   88.                         Email from Mark Willis to Tom Tatham dated 8/23/16 re: FW:D & W Legal open
                               invoices for Hope Well, with forwarded emails between Bob Morgan and Tom Tatham.
                               (TAT_27675-27676)
   89.                         Email chain between Tom Tatham and Mark Willis dated 6/18/16 with forwarded emails
                               between Greg Kane and Tom Tatham re: Notice to Cease and Desist – Greg Kane, Kane
                               Group. (TAT_27797-27802)
   90.                         Email from Tom Tatham to Mark Willis dated 5/25/16 with attachment. (TAT_31536
                               (email), TAT_31537 (attachment))
   91.                         Email from Tom Tatham to Mark Willis dated 6/1/16 re: Wire transfers to Title Rover
                               and Hopewell. (TAT_31526)
   92.                         Email from Tom Tatham to Mark Willis dated 5/16/16 re: Transfer to Title Rover LLC.
                               (TAT_31504)
   93.                         Email from Tom Tatham to Mark Willis dated 10/13/16. Subject: Short term advance to
                               Hopewell-Pilot Project, LLC??? (TAT_31366)
   94.                         Email chain between Tom Tatham and Mark Willis dated 6/6/16 with emails below
                               between Tom Tatham, Brent Stanley, and Mark Willis, forwarding emails between
                               Joseph Haynes and Greg Kane re: Problems with Tatham Willis, with attachment.
                               (TAT_30574-30577 (emails) TAT_30578-30586 (attachment))
   95.                         Email chain between Tom Tatham and Mark Willis dated 8/8/16 re Hopewell – Private
                               Placement of Initial Equity Shares – Status report for 2pm call. (TAT _29867-29868)


                                                    8
            Case 3:17-cv-00079-H-LL Document 145-2 Filed 11/06/19 PageID.2356 Page 10 of 93

                          Case Title: Ensource Investments LLC v Tatham et al.
                                       Case 3:17-CV-00079-H-LL
                                        List of Plaintiff’s Exhibits

NUMBER    DATE      DATE                                         DESCRIPTION
         MARKED   ADMITTED
   96.                         Email chain between Mark Willis and Tom Tatham dated 8/23/16 re: Hopewell
                               payables. (TAT_30037)
   97.                         Email chain between Tom Tatham and Mark Willis dated 4/28-4/2916 re: Hopewell &
                               Title Rover – Cash Requirements for Week of 5/2. (TAT_29919-29920)
   98.                         Emails chain between Mark Willis and Richard Nawracaj dated 12/10-12/16/16 re:
                               Hopewell Information request. (TAT_29839-29845)
   99.                         Email from Tom Tatham to Mark Willis dated 12/23/16 re moving money around to pay
                               the outstanding invoices (TAT_3720)
 100.                          Email from Tom Tatham to Greg Kane dated 4/28/16 re Carlos Manrique’s invoice for
                               4/15/2016-4/30/2016 (TAT_6629 (email), TAT_6630 (attachment))
 101.                          Email from Tom Tatham to Greg Kane dated 3/10/16 re Draft Message to Steve Ervi re
                               Exclusive Contracts Services – please provide comments. Comments re Steve Ervi’s
                               services (TAT_7971)
 102.                          Email from Greg Kane to Tom Tatham, Mark Willis, Mike Willis, Doug Schroeder
                               dated 3/10/16 re: Steve Ervi Deal (TAT_09207)
 103.                          Email chain beginning with email dated 12/7/16 from Tom Tatham to Mark Willis re:
                               FW: Draft Progress Report and Cover letter to Hopewell Investors & Lenders - Draft
                               For Review - Please Provided Comments As Soon As Possible - Confidential
                               Information; with attachment. (Email TAT 27689; attachment TAT_27691-27692)
 104.                          Email chain beginning with 8/22/16 email from Michelle Hansen to Tom Tatham re:
                               Hopewell Accounting Questions? (TAT_32113-32116)
 105.                          Email chain beginning with 8/25/16 email from Tom Tatham to Michael C Foran re:
                               Hopewell Pilot Project. (TAT_32130-32131)
 106.                          Email chain beginning with 8/25/16 email from Tom Tatham to Mark Willis re:
                               Hopewell Pilot Project. (TAT_32134-32135)


                                                   9
            Case 3:17-cv-00079-H-LL Document 145-2 Filed 11/06/19 PageID.2357 Page 11 of 93

                          Case Title: Ensource Investments LLC v Tatham et al.
                                       Case 3:17-CV-00079-H-LL
                                        List of Plaintiff’s Exhibits

NUMBER    DATE      DATE                                         DESCRIPTION
         MARKED   ADMITTED
 107.                          Email chain beginning with 5/9/16 email from Mark Willis to Tom Tatham re:
                               Wednesday or Thursday meeting with you and Greg Kane. (TAT_31254)
 108.                          Email chain beginning with 6/6/16 email from Tom Tatham to Mark Willis re: Problems
                               with Tatham Willis. (TAT_30596-30599)
 109.                          Email from Tom Tatham to Michelle Johnson and Mark Willis re: Designated Investors
                               - Exhibit A – to MCA Agreement and for TPT follow up with Mark Willis Contacts,
                               with attachment. (TAT 34133 (email), TAT_34134 (attachment))
 110.                          Email chain beginning with 5/31/16 email from Tom Tatham to Mark Willis re:
                               Hopewell-Docs? (TAT_29827-29828)
 111.                          Email chain beginning with 6/16/16 remail from Mark Willis to Tom Tatham re;
                               Hopewell – Title Rover – financing – SMW Group. (TAT_29895-29896)
 112.                          Email from Mike McDeavitt to Tom Tatham dated 7/28/16 re: Hopewell-Pilot Project
                               LLC CA & Non-Compete Agreement – Preliminary Information with attachment –
                               Mike McDeavitt’s info. (TAT_3391; attachment TAT_3392)
 113.                          Email from Tom Tatham to Chad Martin dated 8/9/16 with attachment - list of the
                               names of potential investors from Chad Martin (TAT_3431-3432; attachment
                               TAT_3433)
 114.                          Email from Tom Tatham to Gil Lopez re 2nd tranche of Hopewell (TAT_5544)
 115.                          Email from Tom Tatham to Greg Kane dated 3/11/16 re: Hopewell – Pilot Project Entity
                               – Path forward (TAT_7760)
 116.                          Email from Tom Tatham to Greg Kane dated 2/5/16 re: In Field all day today – states
                               Doug Schroeder has raised $500k; Mark Manning has the Saudis for $500k; Tari
                               Vickery has a Denver fund (1 Billion) that will come in with $500k (TAT_08372)
 117.                          Email from Tom Tatham to Greg Kane; Doug Schroeder re: Steve Ervi deal discusses
                               Mark/Tari’s possible investment of $35mm with $7mm each tranche (TAT_9209)

                                                   10
            Case 3:17-cv-00079-H-LL Document 145-2 Filed 11/06/19 PageID.2358 Page 12 of 93

                          Case Title: Ensource Investments LLC v Tatham et al.
                                       Case 3:17-CV-00079-H-LL
                                        List of Plaintiff’s Exhibits

NUMBER    DATE      DATE                                          DESCRIPTION
         MARKED   ADMITTED
 118.                          Email from Tom Tatham to Michelle Johnson dated 6/7/16 with attachments
                               Confidentiality Agreement (6/1/2016); PPM (5/31/2016); Hopewell Subscription
                               Booklet (5/31/2016); Amended & Restated Company Agreement (5/31/2016)
                               (TAT_3077, TAT_3079, TAT_3082, TAT_3091, TAT_3110)
 119.                          Email chain beginning with email from Tom Tatham to Chad Martin dated 6/29/16 re:
                               Hopewell-Pilot Project, with attachments: Share Exchange Warrant; Title Rover, LLC
                               Preliminary Business & Exploitation Plan June 2016
                               (TAT_3200 (email); TAT_3201, TAT 3208 (attachments))
 120.                          Hopewell Subscription Booklet (7/31/2016); PPM (5/31/2016); Amended & Restated
                               Company Agreement (6/10/2016); Title Rover Shares Exchange Warrant (TAT_3260,
                               TAT_3261, TAT_3280, TAT_3285, TAT_3317)
 121.                          Email chain beginning with email from Tom Tatham to Ensource members dated
                               7/29/16 re: Hopewell-Pilot Project with attachments: Hopewell Term Sheet (July 2016);
                               Hopewell Executive Summary (July 2016); Hopewell Unit Map (TAT_3540,
                               TAT_3542, TAT_3550, TAT_3552)
 122.                          Email from Tom Tatham to Gil Lopez dated 3/22/17 with attachment K-1 of Hopewell
                               for 2016 (TAT_5514, TAT_5515)
 123.                          Email chain beginning with email from Tom Tathm to Greg Kane dated 3/17/16 re:
                               Hopewell-Pilot Project Entity with attachments: Draft Agreement and Basic Terms for
                               the formation of Hopewell-Pilot Project Entity-3-17-16 (TAT_8317, TAT_8319)
 124.                          Email chain beginning with 9/27/16 email from Mark Willis to Tom Tatham and
                               Michelle Johnson re: Ervi payment. (TAT_29619)
 125.                          Email chain beginning with 6/14/16 email from Tom Tatham to Mark Willis re: Follow
                               up. (TAT_29760-29761)
 126.                          Email chain beginning with 5/20/16 email from Tom Tatham to Mark Willis re: FW:
                               Hopewell – Secured Cv Term Debt – Draft Term Sheet. (TAT_27867)
                                                   11
            Case 3:17-cv-00079-H-LL Document 145-2 Filed 11/06/19 PageID.2359 Page 13 of 93

                          Case Title: Ensource Investments LLC v Tatham et al.
                                       Case 3:17-CV-00079-H-LL
                                        List of Plaintiff’s Exhibits

NUMBER    DATE      DATE                                         DESCRIPTION
         MARKED   ADMITTED
 127.                          Email chain beginning with 6/1/16 email from Mark Willis to Tom Tatham and Brent
                               Stanley re: FW: Cancelling tomorrow’s meeting. (TAT_27622-27624)
 128.                          Email dated 6/24/16 from Mike Willis to Tom Tatham re: CASH. (TAT_38303)
 129.                          Email chain beginning with 6/25/16 email from Mike Willis to Tom Tatham re: CASH
                               (TAT_38349)
 130.                          Email chain beginning with 6/6/16 email from Mike Willis to Mark Willis & tom
                               Tatham re: Hopewell – Title Rover – financing – SMW Group. (TAT_38358-38359)
 131.                          Email chain beginning with 3/3/17 email from Mike Willis to Mark Willis and Tom
                               Tatham re: Payment status. (TAT_38363-38367)
 132.                          Email from Tom Tatham to Mark Willis re: Updates? (TAT_31514)
 133.                          Email dated 12/23/16 from Tom Tatham to Mark Willis re: Resolution of Image Engine
                               outstanding invoices. (TAT_31340)
 134.                          Email chain beginning with 4/20/17 from Mike Willis to Tom Tatham re: Willis Group.
                               (TAT_38380-38381)
 135.                          Email chain beginning with 4/18/17 email from Tom Tatham to mark Willis and Dan
                               Lensgraf re: Willis Group. (TAT_31280-31282)
 136.                          Email chain beginning with 12/7/16 email from Mark Willis to Tom Tatham re:
                               Updates? (Investor update looks good) (TAT_31244)
 137.                          Email chain beginning with 11/8/16 email from Mark Willis to Tom Tatham re:
                               Transaction Summary and Cash Forecast. (TAT_31192)
 138.                          Email chain beginning with 8/8/16 email from Mark Willis to Tom Tatham re: Title
                               Rover LLC – Proposed Equity to SLX/key employees. (TAT_31141-31142)
 139.                          Email chain beginning with 7/20/16 email from Mark Willis to Tom Tatham re: Title
                               Rover LLC – Proposed Equity to SLX/key employees. (TAT_31139-31140)

                                                   12
            Case 3:17-cv-00079-H-LL Document 145-2 Filed 11/06/19 PageID.2360 Page 14 of 93

                          Case Title: Ensource Investments LLC v Tatham et al.
                                       Case 3:17-CV-00079-H-LL
                                        List of Plaintiff’s Exhibits

NUMBER    DATE      DATE                                         DESCRIPTION
         MARKED   ADMITTED
 140.                          Email chain beginning with 6/14/16 email from Mark Willis to Brent Stanley re: QC
                               Scope Estimate. (TAT_30718-30720)
 141.                          Email chain beginning with 8/28/16 email from Tom Tatham to Mark Willis re: FW:
                               Dilution/OA/TR/other provisions. (TAT_27685-27686)
 142.                          Email chain beginning with 9/2/16 email from Tom Tatham to Mark Willis re: FW:
                               EnSource Subscription Agreement. (TAT_27760-27761)
 143.                          Email chain beginning with 9/9/16 email from Mark Willis to Tom Tatham re: Revised
                               Company Agreements – Status Report. (TAT_30772-30774)
 144.                          Hopewell-Pilot Project, LLC Revised Notice of Annual Meeting of Members, dated
                               1/13/17. (TAT_33824)
 145.                          Email dated 9/27/16 from Michelle Johnson to Tom Tatham re: Ervi payment.
                               (TAT_34271)
 146.                          Email dated 2/9/17 from Michelle Johnson to Tom Tatham re: Emailing Annual Meeting
                               Minutes 1/13/17 with suggested revisions; with attachment: Minutes of Annual Meeting
                               of Members of Hopewell-Pilot Project, LLC dated 1/13/17. (TAT_34140 (email)
                               TAT_34141-34146 attachment))
 147.                          Email dated 4/13/17 from Michelle Johnson to Tom Tatham re: Emailing: Hopewell
                               Member meeting 4.13.17, with attachment – Minutes of Meeting. (TAT_34254 (email)
                               TAT_34255-34259 (attachment))
 148.                          Email chain beginning with 3/3/17 email from Mark Willis to Michelle Johnson re:
                               payment status. (TAT_30466-30470)
 149.                          Email chain beginning with 3/3/17 email from Mark Willis to Mike Willis re: Payment
                               status. (TAT_30452-30457)
 150.                          Email chain beginning with 7/25/16 email from Mark Willis to Tom Tatham and Brent
                               Stanley re: John Martin. (TAT_30161-30164)


                                                   13
            Case 3:17-cv-00079-H-LL Document 145-2 Filed 11/06/19 PageID.2361 Page 15 of 93

                          Case Title: Ensource Investments LLC v Tatham et al.
                                       Case 3:17-CV-00079-H-LL
                                        List of Plaintiff’s Exhibits

NUMBER    DATE      DATE                                         DESCRIPTION
         MARKED   ADMITTED
 151.                          Email dated 6/16/16 from Mark Willis to tom Tatham re: Image Engine – Historical
                               Financials. (TAT_30141)
 152.                          Email chain beginning with 1/18/17 email from Tom Tatham to Mark Willis re: Meet
                               this afternoon? (TAT_30281)
 153.                          Email chain beginning with 7/12/16 email from Tom Tatham to Mark Willis re:
                               Hopewell-Pilot Project, LLC – Private Placement of Initial Additional Equity Shares,
                               (TAT_30077-30079)
 154.                          Email chain beginning with 5/27 16 email from Tom Tatham to Mark Willis re:
                               Hopewell Draft Docs. (TAT_29981-29983)
 155.                          Email chain beginning with 5/27/16 email from Tom Tatham to Mark Willis re:
                               Hopewell Draft Docs, with attachment: color-coded map. (TAT_29986-29987 (emails)
                               TAT_29988 (attachment))
 156.                          Email chain beginning with 5/27/16 email from Tom Tatham to Mark Willis re:
                               Hopewell Draft docs, with attachment: Project Highlights. (TAT_30000-30001 (emails),
                               TAT_30002 (attachment))
 157.                          Email chain beginning with email from Greg Kane to Michelle Johnson re: What time
                               on Tuesday is good for you (re: meeting 1/12/2016 at 10 am) (TAT_2465-2466)
 158.                          Attachment TAT_2963: Hopewell Pilot Project summary and background TAT_2962,
                               TAT_2963
 159.                          Chad Martin’s email to Jim Nance from Willis Nance Investments, LLC re scheduling
                               TAT_3434
 160.                          Tom Tatham’s email to Prosperity Bank; Attachments: Certificate of Formation
                               Hopewell; Company Agreement; Third Amended and Restated Company Agreement
                               TAT_3672, TAT_3673, TAT_3676, TAT_3677, TAT_3681
 161.                          Greg Kane’s email to Mark Willis, Tom Tatham, and Doug Schroeder: TAT_7572


                                                   14
            Case 3:17-cv-00079-H-LL Document 145-2 Filed 11/06/19 PageID.2362 Page 16 of 93

                          Case Title: Ensource Investments LLC v Tatham et al.
                                       Case 3:17-CV-00079-H-LL
                                        List of Plaintiff’s Exhibits

NUMBER    DATE      DATE                                           DESCRIPTION
         MARKED   ADMITTED
 162.                          Proposed Assignments of OORI from Hopewell to SDE Ventures & Brett Oil (Hank
                               Gamble’s company) (unsigned) for $100 each TAT_9899, TAT_9900, TAT_9904
 163.                          Consulting Agreement between Hopewell and Hank Gamble (unsigned);
                               Hank Gamble is to provide “legal advice and interpretations, lease and title review, and
                               negotiation strategies …” and get $750/day TAT_9921
 164.                          Email from Tom Tatham to Hank Gamble dated 10/25/16 re: Execution Copies
                               (Hopewell and SMW) and attachment TAT_9944, TAT_9945
 165.                          Plaintiff Ensource Investments LLC’s First Set of Interrogatories to Defendant Thomas
                               P. Tatham
 166.                          Defendant Thomas P. Tatham’s Objections and Responses to Plaintiff’s First Set of
                               Interrogatories
 167.                          Plaintiff Ensource Investments LLC’s Second Set of Interrogatories to Defendant
                               Thomas P. Tatham
 168.                          Plaintiff Ensource Investments LLC’s First Set of Requests for Production of
                               Documents to Defendant Thomas P. Tatham
 169.                          Defendant Thomas P. Tatham’s Responses to Plaintiff’s First Set of Request for
                               Production of Documents
 170.                          Plaintiff Ensource Investments LLC’s Second Set of Requests for Production of
                               Documents to Defendant Thomas P. Tatham
 171.                          Plaintiff Ensource Investments LLC’s First Set of Interrogatories to Defendant PDP
                               Management Group LLC
 172.                          Plaintiff Ensource Investments LLC’s First Set of Requests for Production of
                               Documents to Defendant PDP Management Group, LLC
 173.                          Defendant PDP Management Group, LLC’s Responses to Plaintiff’s Request For
                               Production of Documents

                                                    15
            Case 3:17-cv-00079-H-LL Document 145-2 Filed 11/06/19 PageID.2363 Page 17 of 93

                          Case Title: Ensource Investments LLC v Tatham et al.
                                       Case 3:17-CV-00079-H-LL
                                        List of Plaintiff’s Exhibits

NUMBER    DATE      DATE                                          DESCRIPTION
         MARKED   ADMITTED
 174.                          Plaintiff Ensoucre Investments LLC’s Second Set of Requests for Production of
                               Documents to Defendant PDP Management Group, LLC
 175.                          Declaration of Thomas P. Tatham dated August 19, 2019
 176.                          Transcript of deposition of Joseph Haynes (4/29/19)
 177.                          Plaintiff Ensource Investments LLC’s Notice of Taking Deposition of Non-Party
                               Witness Joseph V. Haynes [Haynes deposition Ex. 1]
 178.                          Documents produced by Joseph V. Haynes on hard drive. [Haynes deposition Ex. 2]
 179.                          Document titled Net payments to AIT LLC re: Title Rover/Hopewell. [Haynes
                               deposition Ex. 3]
 180.                          Email chain beginning with Tom Tatham to Richard Nawracaj dated 8/30/16,
                               forwarding email chain between Brent Stanley and Pat Doherty with Joseph Haynes
                               copied re: Title Rover LLC, Proposed Equity to SLX/Key Employees – Memo to File re
                               confirmation of Commercial Terms. (WIL_00004201-4202). [Haynes deposition Ex. 4]
 181.                          Copy of Title Rover LLC Powerpoint presentation, titled Data Mining for Mineral
                               Resource Investigations, dated 7/25/16. (PLTF_000670-710). [Haynes deposition Ex. 5]
 182.                          Email from Brent Stanley to Tom Tatham dated 11/1/16 re: Joe’s analysis of the BR
                               deliverable, with attachment: Preliminary Report on BR Extraction data. (TAT_01247-
                               1248). [Haynes deposition Ex. 6]
 183.                          Email chain, top email from Tom Tatham to Jennifer Burkhardt dated 11/20/17
                               forwarding email chain between Tom Tatham and Joseph Haynes dated 11/20/17 re:
                               Quote for portal development. (TAT_18818-18819). [Haynes deposition Ex. 7]
 184.                          Documents on flash drive at Joseph V. Hanes’s deposition – Chain3d data files produced
                               by Title Rover trustee [Haynes deposition Ex. 8].


                                                   16
            Case 3:17-cv-00079-H-LL Document 145-2 Filed 11/06/19 PageID.2364 Page 18 of 93

                          Case Title: Ensource Investments LLC v Tatham et al.
                                       Case 3:17-CV-00079-H-LL
                                        List of Plaintiff’s Exhibits

NUMBER    DATE      DATE                                         DESCRIPTION
         MARKED   ADMITTED
 185.                          Title Rover, LLC, Schedule of Consultants, Contractors and Outside Services (excludes
                               legal counsel and investment bankers). (WIL_0000640) [Haynes deposition Ex. 9]
 186.                          Print out of Substantia Logix web page for Consultant Joseph V. Haynes. [Haynes
                               deposition Ex. 10]
 187.                          Documents produced by Joseph Haynes: Email chain beginning with email from Susan
                               Willard to Joseph Haynes dated 4/23/19 re: Litigation (PLTF_003370-PLTF_003372)
 188.                          Documents produced by Joseph Haynes: Email chain beginning with email from Susan
                               Willard to Joseph Haynes dated 4/23/19 re: Litigation (PLTF_003373- PLTF_003375)
 189.                          Documents produced by Joseph Haynes: Email chain beginning with email from Susan
                               Willard to Brent Stanley dated 5/18/17 re: Title Rover Litigation (PLTF_003376-
                               PLTF_003379)
 190.                          Documents produced by Joseph Haynes: Email chain beginning with email from Mark
                               Willis to Michelle Johnson dated 3/3/17 re: Payment status (PLTF_003380-
                               PLTF_003384)
 191.                          Documents produced by Joseph Haynes: Email chain beginning with email from Tom
                               Tatham to Brent Stanley and Joseph Haynes dated 1/18/17 re: FW: Wire info
                               (PLTF_003385- PLTF_003386)
 192.                          Documents produced by Joseph Haynes: Email chain beginning with email from Tom
                               Tatham to Brent Stanley dated 11/22/16 Re: Updated WebEx meeting: TitleRover Portal
                               Functionality Training and Feedback (PLTF_003387- PLTF_003389)
 193.                          Documents produced by Joseph Haynes: Email chain beginning with email from Tom
                               Tatham to Brent Stanley dated 11/14/16 re: FW: Progress Update; with attachment:
                               Titler Rover, LLC - Follow on Financing Alternatives-Nov 2016[2].docx
                               (PLTF_003390- PLTF_003393)



                                                   17
            Case 3:17-cv-00079-H-LL Document 145-2 Filed 11/06/19 PageID.2365 Page 19 of 93

                          Case Title: Ensource Investments LLC v Tatham et al.
                                       Case 3:17-CV-00079-H-LL
                                        List of Plaintiff’s Exhibits

NUMBER    DATE      DATE                                         DESCRIPTION
         MARKED   ADMITTED
 194.                          Documents produced by Joseph Haynes: Documents produced by Joseph Haynes: Email
                               chain beginning with email from John Martin to Michelle Johnson Re: Review
                               TitleRover Progress on Data Readiness ---Dial: 832-581-4099 - Pin: 6146 dated 11/2/16
                               (PLTF_003394- PLTF_003395)
 195.                          Email chain beginning with email from Joseph Haynes to Brent Stanley RE:
                               BookPageXref dated 11/1/16; with attachment OCR Comparison.docx (PLTF_003396-
                               PLTF_003401)
 196.                          Documents produced by Joseph Haynes: Email chain beginning with email from Tom
                               Tatham to Joseph Haynes Re: Query explanation dated 10/12/16 (PLTF_003402)
 197.                          Documents produced by Joseph Haynes: Email chain beginning with email from Tom
                               Tatham to John Martin dated 10/12/16 Re: [Update] Review TitleRover Progress on
                               Data Readiness ---Dial: 832-581-4099 - Pin: 6146 (PLTF_003403-PLTF_003405)
 198.                          Documents produced by Joseph Haynes: Email chain beginning with email from Brent
                               Stanley to Joseph Haynes dated 9/12/16 re: FW: Notes from our meeting today
                               (PLTF_003406)
 199.                          Documents produced by Joseph Haynes: Email chain beginning with email from John
                               Martin to Michelle Johnson dated 9/9/16 Re: Review TitleRover Progress on Data
                               Readiness ---Dial: 832-581-4099 - Pin: 1400 (PLTF_003407-PLTF_003409)
 200.                          Documents produced by Joseph Haynes: Email chain beginning with email from Brent
                               Stanley to Tom Tatham dated 8/30/16 RE: Title Rover, LLC - Proposed Equity to
                               SLX/key employees- Memo to file (PLTF_003410-PLTF_003411)
 201.                          Documents produced by Joseph Haynes: Email chain beginning with email from Brent
                               Stanley to Joseph Haynes dated 8/30/16 re: FW: Follow Up Diligence Queries - Title
                               Rover Dilution Issues (PLTF_003412-PLTF_003424)
 202.                          Email chain beginning with email from Brent Stanley to John Martin dated 7/26/16 RE:
                               Update (PLTF_003425-PLTF_003428)
                                                   18
            Case 3:17-cv-00079-H-LL Document 145-2 Filed 11/06/19 PageID.2366 Page 20 of 93

                          Case Title: Ensource Investments LLC v Tatham et al.
                                       Case 3:17-CV-00079-H-LL
                                        List of Plaintiff’s Exhibits

NUMBER    DATE      DATE                                          DESCRIPTION
         MARKED   ADMITTED
 203.                          Documents produced by Joseph Haynes: Email chain beginning with email from Brent
                               Stanley to Mark Willis and Tom Tatham dated 7/24/16 re: INTERNAL ONLY FW:
                               Please send the rest ASAP (PLTF_003429-PLTF_003440)
 204.                          Documents produced by Joseph Haynes: Email chain beginning with email from Christa
                               Julich to Brent Stanley dated 7/22/16 re: RE: Hopewell-Madison Documents; with
                               attachment ErrorChecking.xlsx (PLTF_003441-PLTF_003449)
 205.                          Transcript of deposition of Susan Willard- Killen as PMQ of Substantial Logix (4/30/19)
 206.                          Plaintiff Ensource Investments LLC’s Notice of Taking Deposition of Non-Party
                               Witness Substantia Logix LLC’s Person Most Knowledgeable (Susan Willard-Killen).
                               [Willard-Killen deposition Ex. 1]
 207.                          Substantia Logix LLC’s responses to Requests for Production of Documents and
                               documents produced in response to requests in Attachment to Civil Subpoena. [Willard-
                               Killen deposition Ex. 2]
 208.                          Copy of Title Rover LLC Powerpoint presentation, titled Data Mining for Mineral
                               Resource Investigations, dated 7/25/16. (PLTF_000670-000710). [Willard-Killen
                               deposition Ex. 3]
 209.                          Email chain beginning with Tom Tatham to Richard Nawracaj dated 8/30/16,
                               forwarding email chain between Brent Stanley and Pat Doherty with Joseph Haynes
                               copied re: Title Rover LLC, Proposed Equity to SLX/Key Employees – Memo to File re
                               confirmation of Commercial Terms. (WIL_00004201-4202). [Willard-Killen deposition
                               Ex. 4]
 210.                          Title Rover, LLC, Schedule of Consultants, Contractors and Outside Services (excludes
                               legal counsel and investment bankers). (WIL_0000640). [Willard-Killen deposition Ex.
                               5]


                                                   19
            Case 3:17-cv-00079-H-LL Document 145-2 Filed 11/06/19 PageID.2367 Page 21 of 93

                          Case Title: Ensource Investments LLC v Tatham et al.
                                       Case 3:17-CV-00079-H-LL
                                        List of Plaintiff’s Exhibits

NUMBER    DATE      DATE                                           DESCRIPTION
         MARKED   ADMITTED
 211.                          Notarized, confidentiality agreement and stipulation dated 4/29/19, signed by Susan
                               Willard-Killen. [Willard-Killen deposition Ex. 6]
 212.                          Substantia Logix Statement of Work for Data Services presented to Mark Willis.
                               (TAT_00833-00839). [Willard -Killen deposition Ex. 7]
 213.                          Email chain between Tom Tatham and Brent Stanley dated 3/2-3/3/17 with 12/1-12/2/16
                               emails below Re: payment status. (TAT_00766-00769). [Willard-Killen deposition Ex.
                               8]
 214.                          Printout of Substantia Logix webpage titled The Fusion of Due Diligence + e-Discovery
                               Expertise – The Discovery Process: Use of Data Mining to Support Forensic
                               Investigations & Evidence Production. [Willard-Killen deposition Ex. 9]
 215.                          Print out of Substantia Logix web page for Susan Willard, founder. [Willard-Killen
                               deposition Ex. 10]
 216.                          Documents produced by Susan Willard-Killen: Email from Brent Stanley to Susan
                               Willard and Joseph Haynes dated 8/10/16 forwarding email from Tom Tatham to Brent
                               Stanley dated 8/10/16 re Six wire (PLTF_003450)
 217.                          Transcript of deposition of Brent Stanley (6/5/19)
 218.                          Errata to Deposition Transcript of Brent Stanley
 219.                          Subpoena to Testify at a Deposition in a Civil Action dated 5/24/19 with demand for
                               production of documents (subpoena to Brent Stanley). [Stanley deposition Ex. 1]
 220.                          Email chain dated 4/22/16, top email from Mark Willis to Brent Stanley forwarding
                               email from Steve Elston to Mark Willis, forwarding emails between Amit Prasad and
                               Tom Callaghan and Rakesh Surander re: Future work with the Walkabout System.
                               (WIL_00001803-1804) [Stanley deposition Ex. 2]
 221.                          Development Plan / Statement of Work between Willis Group and Beyond Recognition
                               dated 6/24/16. (PLTF_000547-548). [Stanley deposition Ex. 3]
                                                    20
            Case 3:17-cv-00079-H-LL Document 145-2 Filed 11/06/19 PageID.2368 Page 22 of 93

                          Case Title: Ensource Investments LLC v Tatham et al.
                                       Case 3:17-CV-00079-H-LL
                                        List of Plaintiff’s Exhibits

NUMBER    DATE      DATE                                          DESCRIPTION
         MARKED   ADMITTED
 222.                          Email chain beginning with email from Tom Tatham to Brent Stanley dated 7/27/16
                               forwarding emails between Brent Stanley and Justin Pannu. (TAT_00717-720) [Stanley
                               deposition Ex. 4]
 223.                          Copy of Title Rover LLC Powerpoint presentation, titled Data Mining for Mineral
                               Resource Investigations, dated 7/25/16. (PLTF_000670-710). [Stanley deposition Ex. 5]
 224.                          Emails from Brent Stanley to Mark Willis via Cisco WebEx dated 7/27/16 re: updated
                               meeting space: Title Rover Overview and WebEx meeting invite. (WIL_00001809-
                               1810) [Stanley deposition Ex. 6]
 225.                          Independent Contractor Agreement dated 3/29/16 between Title Rover and Brent
                               Stanley. (PLTF_000531-536. [Stanley deposition Ex. 7]
 226.                          Email chain between Tom Tatham and Justin Pannu dated 8/22/-8/23/16 re: Follow Up
                               Diligence Queries – Intellectual Property. (WIL_00004264-4267). [Stanley deposition
                               Ex. 8]
 227.                          Substantia Logix Statement of Work for Data Services presented to Title Rover LLC.
                               (PLTF_000540-543). [Stanley deposition Ex. 9]
 228.                          Email from Brent Stanley to Mark Willis dated 8/23/16 re: SOW/BR. (TAT_02244).
                               [Stanley deposition Ex. 10]
 229.                          Title Rover, LLC, Schedule of Consultants, Contractors and Outside Services (excludes
                               legal counsel and investment bankers). (WIL_0000640). [Stanley deposition Ex. 11]
 230.                          Emails from Tom Tatham to Brent Stanley dated 12/22/16 re: balance due Image
                               Engine: Title Rover Options, with attachments: Hopewell-Outstanding Invoices from
                               Image Engine 12-15-16. (TAT_01429-1434). [Stanley deposition Ex. 12]
 231.                          Email from Tom Tatham to Brent Stanley dated 8/26/16 forwarding emails between
                               Tom Tatham and Jerome Johns re: Follow Up Diligence Queries – Intellectual Property
                               – Title Rover Dilution Issues. (TAT_00677-687). [Stanley deposition Ex. 13]


                                                   21
            Case 3:17-cv-00079-H-LL Document 145-2 Filed 11/06/19 PageID.2369 Page 23 of 93

                          Case Title: Ensource Investments LLC v Tatham et al.
                                       Case 3:17-CV-00079-H-LL
                                        List of Plaintiff’s Exhibits

NUMBER    DATE      DATE                                          DESCRIPTION
         MARKED   ADMITTED
 232.                          Redlined document. (PLTF_000561-PLTF_000565). [Stanley deposition Ex. 14]
 233.                          Email chain between Tom Tatham and Brent Stanley dated 8/29/16; forwarded emails
                               between Jerome Johns and Tom Tatham re: Follow Up Diligence Queries – Intellectual
                               Property – Title Rover Dilution Issues. (TAT_01650-1662). [Stanley deposition Ex. 15]
 234.                          Email from Tom Tatham to Richard Nawracaj dated 8/30/16 with forwarded emails
                               between Brent Stanley and Tom Tatham. Re: Title Rover, LLC – Proposed Equity to
                               SLX/key employees – Memo to File re confirmation of Commercial Terms.
                               (WIL_00004201-4202) [Stanley deposition Ex. 16]
 235.                          TD Bank statements of Substantia Logix. [Stanley deposition Ex. 17]
 236.                          Email chain between Tom Tatham to Brent Stanley dated 10/17-10/18/16. (TAT_01422-
                               1423). [Stanley deposition Ex. 18]
 237.                          Email from Brent Stanley to Mark Willis dated 10/27/16 with forwarded emails between
                               John Martin and Mark Willis dated 10/26-10/27/16. (TAT_02044-2046). [Stanley
                               deposition Ex. 19]
 238.                          Email from Brent Stanley to Tom Tatham dated 11/1/16, with attachment: Preliminary
                               report on BR extraction data. (TAT_1933-1944). [Stanley deposition Ex. 20]
 239.                          Email chain between Tom Tatham and Brent Stanley dated 3/2/17 with 12/1-12/2/16
                               emails below Re: payment status. (TAT_01933-1934). [Stanley deposition Ex. 21]
 240.                          Documents produced by Brent Stanley: PET-CD-20160322-Image Engine Contract –
                               Settlement Agreement between Image Engine LLC and BHP Billiton Petroleum
                               (Deepwater), Inc. executed March 2016 (PLTF_002796-PLTF_002805)
 241.                          Documents produced by Brent Stanley: Testing results of Beyond Recognition Software
                               (PLTF_002806-PLTF_002817)
 242.                          Documents produced by Brent Stanley: Testing results of Beyond Recognition Software
                               (PLTF_002818-PLTF_002824)
                                                   22
            Case 3:17-cv-00079-H-LL Document 145-2 Filed 11/06/19 PageID.2370 Page 24 of 93

                          Case Title: Ensource Investments LLC v Tatham et al.
                                       Case 3:17-CV-00079-H-LL
                                        List of Plaintiff’s Exhibits

NUMBER    DATE      DATE                                         DESCRIPTION
         MARKED   ADMITTED
 243.                          Documents produced by Brent Stanley: Testing results of Beyond Recognition Software
                               (PLTF_002825-PLTF_002832)
 244.                          Documents produced by Brent Stanley: Development Plan Statement of Work draft
                               documents between Title Rover and Beyond Recognition (PLTF_002833-
                               PLTF_002847)
 245.                          Documents produced by Brent Stanley: Courthouse WalkAbout software documents
                               (PLTF_002848-PLTF_002917)
 246.                          Documents produced by Brent Stanley: Email re: - FW_ costs associated – Email from
                               Tom Tatham to Brent Stanley and Ivan Cardoze dated 4/21/16 forwarding email from
                               Ivan Coroze to Tom Tatham dated 4/20/16 (PLTF_002918)
 247.                          Documents produced by Brent Stanley: Email re: Follow Up Diligence Queries –
                               Intellectual Property – Email chain beginning with email from Tom Tatham to Justin
                               Pannu dated 8/23/16 PLTF_002919-PLTF_002926
 248.                          Documents produced by Brent Stanley: Email - Re_ Status of Title Rover Proprietary
                               Software, Digital Data – Email chain between Tom Tatham and Joseph Haynes dated
                               11/15- 11/16/17 PLTF_002927
 249.                          Documents produced by Brent Stanley: Email re: follow-up – chain beginning with
                               email from Tom Tatham to Brent Stanley dated 9/21/16 (PLTF_002928-PLTF_002931)




                                                  23
            Case 3:17-cv-00079-H-LL Document 145-2 Filed 11/06/19 PageID.2371 Page 25 of 93

                          Case Title: Ensource Investments LLC v Tatham et al.
                                       Case 3:17-CV-00079-H-LL
                                        List of Plaintiff’s Exhibits

NUMBER    DATE      DATE                                         DESCRIPTION
         MARKED   ADMITTED
 250.                          Documents produced by Brent Stanley: Hopewell documents with reference to January
                               13 meeting: 1 Hopewell Focus Areas - Units Map w-Legend - 5-25-16: 2a Buda Rose
                               Play - Stratigraphic Section; 3 Latest Madison County updates; 4 Hopewell -
                               InvestorLender Progress Report - 11-30-16; 5 E. Madison County Units_1_6_17; 8a
                               Hopewell - 12-31-16 Balance Sheet - Preliminary & Unaudited; 8b Hopewell - 12-31-16
                               P&L - Preliminary & Unaudited; 8c Hopewell - 12-31-16 AP Summary - Preliminary &
                               Unaudited; 9 TR BS 12-31-16 Preliminary & Unaudited; 10 TR PL 12-31-16
                               Preliminary & Unaudited; 11 TR AP 12-31-16 Preliminary & Unaudited; EnSource
                               Investments, LLC - Draft Complaint (Final Version); Hopewell - InvestorLender
                               Progress Report - 11-30-16; Hopewell-Pilot Project, LLC - Form of Proxy; Hopewell-
                               Revised Agenda for Annual Members Meeting; Hopewell-Revised Notice of Annual
                               Members Meeting-draft; LT Willis (12-16-16) (PLTF_002932-PLTF_002976)
 251.                           Documents produced by Brent Stanley: Land Budget Hopewell Pilot 5 Months ($1MM)
                               (1)12-9-2015-Returns PLTF_002977
 252.                          Documents produced by Brent Stanley: Land Budget Hopewell Pilot 5 Months ($1MM)
                               (3)12-9-2015 – Expenditures PLTF_002978
 253.                          Documents produced by Brent Stanley: Madison County QC Estimate June 9 2016
                               PLTF_002979
 254.                          Documents produced by Brent Stanley: Title Rover - Business & Exploitation Plan-v1
                               PLTF_002980-PLTF_002982
 255.                          Documents produced by Brent Stanley: Titler Rover LLC - Follow on Financing
                               Alternatives-Nov 22 2016 PLTF_002983-PLTF_002986
 256.                          Documents produced by Brent Stanley: Titler Rover LLC - Follow on Financing
                               Alternatives-Nov 2016 PLTF_002987-PLTF_002990
 257.                          Documents produced by Brent Stanley: Titler Rover LLC - Follow on Financing
                               Alternatives-Nov 2016 BGS_JVH (3) PLTF_002991-PLTF_002994
                                                  24
            Case 3:17-cv-00079-H-LL Document 145-2 Filed 11/06/19 PageID.2372 Page 26 of 93

                          Case Title: Ensource Investments LLC v Tatham et al.
                                       Case 3:17-CV-00079-H-LL
                                        List of Plaintiff’s Exhibits

NUMBER    DATE      DATE                                         DESCRIPTION
         MARKED   ADMITTED
 258.                          Documents produced by Brent Stanley: Titler Rover, LLC - Follow on Financing
                               Alternatives-Nov 2016 BGS PLTF_002995-PLTF_002998
 259.                          Documents produced by Brent Stanley: Titler Rover, LLC - Follow on Financing
                               Alternatives-Nov 2016[2] PLTF_002999-PLTF_003002
 260.                          Documents produced by Brent Stanley: TitleRover IP Technology Utilization and
                               Intellectual Property August 22, 2016 PLTF_003003-PLTF_003015
 261.                          Documents produced by Brent Stanley: TitleRover IP Technology Utilization and
                               Intellectual Property Nov 14 2016 PLTF_003016-PLTF_003027
 262.                          Documents produced by Brent Stanley: Powerpoint presentation - TitleRover Jan 19
                               2017 v2 Data Mining for Mineral Resource Investigations January 19, 2017
                               PLTF_003028-PLTF_003040
 263.                          Documents produced by Brent Stanley: Powerpoint presentation - TitleRover Jan 19
                               2017 Data Mining for Mineral Resource Investigations PLTF_003041-PLTF_003054
 264.                          Documents produced by Brent Stanley: Powerpoint presentation - TitleRover July 25
                               2016 Data Mining for Mineral Resource Investigations PLTF_003055-PLTF_003065
 265.                          Documents produced by Brent Stanley: Powerpoint presentation - TitleRover June 24
                               2017 Land Due Diligence Services PLTF_003066-PLTF_003082
 266.                          Documents produced by Brent Stanley: TitleRover Technology Status and Roadmap
                               Dec 15 2016 PLTF_003083-PLTF_003085
 267.                          Documents produced by Brent Stanley: TitleRover Technology Status and Roadmap
                               Dec 29 2016 PLTF_003086-PLTF_003088
 268.                          Documents produced by Brent Stanley: TR Budget Jan 20 2017 PLTF_003089
 269.                          Documents produced by Brent Stanley: TR Budget June 24 2017 PLTF_003090
 270.                          Documents produced by Brent Stanley: TR Requirements Jan 20 2017 PLTF_003091-
                               PLTF_003092
                                                 25
            Case 3:17-cv-00079-H-LL Document 145-2 Filed 11/06/19 PageID.2373 Page 27 of 93

                          Case Title: Ensource Investments LLC v Tatham et al.
                                       Case 3:17-CV-00079-H-LL
                                        List of Plaintiff’s Exhibits

NUMBER    DATE      DATE                                         DESCRIPTION
         MARKED   ADMITTED
 271.                          Documents produced by Brent Stanley: IE Quote documents – Madison County data
                               PLTF_003093-PLTF_003099
 272.                          Documents produced by Brent Stanley: IE Quote documents – Image Engine Proposal
                               Capturing Index of Court Records and Digital Conversion of Land Records
                               PLTF_003100-PLTF_003108
 273.                          Documents produced by Brent Stanley: Marketing materials – Title Rover presentation
                               PLTF_003109-PLTF_003158
 274.                          Documents produced by Brent Stanley: Project management documents PLTF_003159-
                               PLTF_003161
 275.                          Documents produced by Brent Stanley: Title Rover Due Diligence documents – Data
                               Mining for Mineral Resource Investigations PLTF_003170-PLTF_003203
 276.                          Documents produced by Brent Stanley: IP documents - Technology Utilization and
                               Intellectual Property PLTF_003204-PLTF_003242
 277.                          Documents produced by Brent Stanley: Portal user guide PLTF_003243-PLTF_003252
 278.                          Documents produced by Brent Stanley: Product Management Folder documents
                               PLTF_003253-PLTF_003368
 279.                          Documents produced by Brent Stanley: Continuation of Services and Revised Services
                               Agreement drafts between Brent Stanley and Title Rover PLTF_003162-PLTF_003169
 280.                          Email from Brent Stanley to Bonnie McKnight, Aaron Sadock, and Shannon Sweeney
                               dated 6/1/19 re: Call with Mark Willis PLTF_003369
 281.                          The Private Placement Memorandum for Hopewell Pilot Project LLC (“Hopewell”).
                               (PLTF_000001-PLTF_000005)
 282.                          Email communications between Defendants and Plaintiff.
                               (PLTF _000006-PLTF_000026)


                                                   26
            Case 3:17-cv-00079-H-LL Document 145-2 Filed 11/06/19 PageID.2374 Page 28 of 93

                          Case Title: Ensource Investments LLC v Tatham et al.
                                       Case 3:17-CV-00079-H-LL
                                        List of Plaintiff’s Exhibits

NUMBER    DATE      DATE                                          DESCRIPTION
         MARKED   ADMITTED
 283.                          Documents evidencing transfers from Hopewell to companies owned and controlled by
                               Defendants Willis and Tatham.
                               (PLTF_000027-PLTF_000071)
 284.                          Documents regarding Plaintiff’s capital contributions to Hopewell.
                               (PLTF_000072-PLTF_000113)
 285.                          Documents regarding the Bridge loan requested by Defendants.
                               (PLTF_000114-PLTF_000119)
 286.                          Documents regarding the capabilities of the proprietary title-searching technology of
                               Title Rover.
                               (PLTF_000120-PLTF_000132)
 287.                          Hopewell-Pilot Project, LLC transactions by account as of May 4, 2017
                               (PLTF_002685-PLTF_002688)
 288.                          Bank statements from Prosperity Bank account ending in 8727 (11/30/16 – 5/30/17)
                               (PLTF_002689 – PLTF_002698)
 289.                          Bank statements from Amegy Bank accounting ending in 8168
                               (PLTF_002699- PLTF_002750)
 290.                          Title Rover, LLC transaction by account as of May 4, 2017
                               (PLTF_002751-PLTF002754)
 291.                          Amegy Bank statements account ending in 8077
                               (PLTF_002755-PLTF_002795)
 292.                          Transcript of Deposition of Justin Pannu as PMQ on behalf of EnSource Investments
                               LLC (10/29/18)
 293.                          Errata to of Deposition of Justin Pannu as PMQ on behalf of EnSource Investments
                               LLC (10/29/18)
 294.                          Amended Notice of Videotaped Deposition of Person Most Knowledgeable of Plaintiff
                               Ensource Investments LLC, dated 10/25/18 [Pannu deposition Ex. 1]
                                                   27
            Case 3:17-cv-00079-H-LL Document 145-2 Filed 11/06/19 PageID.2375 Page 29 of 93

                          Case Title: Ensource Investments LLC v Tatham et al.
                                       Case 3:17-CV-00079-H-LL
                                        List of Plaintiff’s Exhibits

NUMBER    DATE      DATE                                          DESCRIPTION
         MARKED   ADMITTED
 295.                          Email chain between Tom Tatham and Mark Willis dated 6/6/16 and 6/7/16 with
                               attachments: Confidentiality and Non-Competition Agreement between Hopewell-Pilot
                               Project LLC and Chad Martin; Private Placement Memorandum of Hopewell-Pilot
                               Project – Private Placement of Up to 1,000,000 Initial Additional Equity Shares with
                               Executive Summary, Term Sheet, Project Highlights, Subscription Booklet for Initial
                               Additional equity Shares, dated 5/31/16, Amended and Restated Company Agreement of
                               Hopewell-Pilot Project LLC, and 2016 Cash Forecast Hopewell-Pilot Project, LLC. (
                               WIL_00000798-863 [Pannu deposition Ex. 2]
 296.                          Forwarded email from Chad Martin to Mark Willis re: Potential Investors dated 6/23/16
                               ( WIL_00001501 [Pannu deposition Ex. 3]
 297.                          Email from Tom Tatham to Justin Pannu dated 7/9/16 with attachments: Confidentiality
                               and Non-Competition Agreement between Hopewell-Pilot Project and Justin Pannu;
                               Hopewell-Pilot Project LLC Term Sheet dated July 2016. (PLTF_000711-722) [Pannu
                               deposition Ex. 4]
 298.                          Email chain between Tom Tatham and Justin Pannu dated 7/9/16 and 7/12/16 with
                               attachment: Executive Summary. (PLTF_000723-724). [Pannu deposition Ex. 5]
 299.                          Email chain between Tom Tatham and Justin Pannu dated 7/9/16-7/22/16 with
                               attachment: Confidentiality and Non-Competition Agreement between Hopewell-Pilot
                               Project and Justin Pannu signed by Justin Pannu, dated 7/22/16. (PLTF_000726-730).
                               [Pannu deposition Ex. 6]
 300.                          Email from Tom Tatham to Chad Martin, Justin Pannu, Jerry Johns, and James Dibble
                               dated 8/2/16 with attachments: Hopewell-Pilot Project Subscription Booklet for Initial
                               Additional Equity Shares dated 6/25/16; Hopewell-Pilot Project Private Placement
                               Memorandum; Amended and Restated Company Agreement of Hopewell-Pilot Project
                               LLC; Title Rover LLC Share Exchange Warrant. (PLTF_000763-826). [Pannu
                               deposition Ex. 7]

                                                   28
            Case 3:17-cv-00079-H-LL Document 145-2 Filed 11/06/19 PageID.2376 Page 30 of 93

                          Case Title: Ensource Investments LLC v Tatham et al.
                                       Case 3:17-CV-00079-H-LL
                                        List of Plaintiff’s Exhibits

NUMBER    DATE      DATE                                          DESCRIPTION
         MARKED   ADMITTED
 301.                          Email chain between Mark Willis and Robert Humphrey and from Tom Tatham to
                               Robert Humphrey dated 8/8/16. (WIL_00000884-886). [Pannu deposition Ex. 8]
 302.                          Email from Justin Pannu to Mark Willis dated 8/15/16 with attachment: revision to the
                               NDA. (PLTF_000862-864) [Pannu deposition Ex. 9]
 303.                          Confidentiality and Non-Competition Agreement between Hopewell-Pilot Project and
                               Justin Pannu signed by Justin Pannu and Mark Willis, dated 8/15/16. (PLTF_0002396-
                               2398). [Pannu deposition Ex. 10]
 304.                          Email chain between Justin Pannu and Tom Tatham dated 8/16/16 and 8/17/16 re: Due
                               Diligence List – Drop box or Online Data Room, with attachments: Due Diligence
                               Request List (Title Rover); Due Diligence Request List (Hopewell-Pilot).
                               (WIL_00001009-1029). [Pannu deposition Ex. 11]
 305.                          Email chain between Justin Pannu and Tom Tatham dated 8/18/16 with talking points
                               and answers re: potential investment in Hopewell. (WIL_00000865-869). [Pannu
                               deposition Ex. 12].
 306.                          Email from Tom Tatham to Justin Pannu dated 8/19/16 re: file sharing to two data
                               rooms. (PLTF_001002) [Pannu deposition Ex. 13]
 307.                          Email chain between Justin Pannu and Tom Tatham dated 8/16/16-8/20/16 re: due
                               diligence and data room access. (WIL_00000982-1003). [Pannu deposition Ex. 14]
 308.                          Email chain between Justin Pannu and Tom Tatham dated 8/22/16 and 8/23/16 with
                               questions and answers to due diligence questions. (WIL_00000979-981). [Pannu
                               deposition Ex. 15]
 309.                          Hopewell-Pilot Project LLC Schedule of Consulting and Contractor Agreements.
                               (PLTF_000136). [Pannu deposition Ex. 16]
 310.                          Title Rover memo to file: Terms to be provided in an Amended and Restated Company
                               Agreement Effective June 30, 2016. (PLTF_000659-660). [Pannu deposition Ex. 17]


                                                   29
            Case 3:17-cv-00079-H-LL Document 145-2 Filed 11/06/19 PageID.2377 Page 31 of 93

                          Case Title: Ensource Investments LLC v Tatham et al.
                                       Case 3:17-CV-00079-H-LL
                                        List of Plaintiff’s Exhibits

NUMBER    DATE      DATE                                         DESCRIPTION
         MARKED   ADMITTED
 311.                          Email chain between Tom Tatham and Justin Pannu dated 8/22/16-8/24/16 re: Follow
                               Up Diligence Queries – Intellectual Property. (PLTF_001058-1061). [Pannu deposition
                               Ex. 18]
 312.                          Email chain between Tom Tatham and Justin Pannu dated 8/22/16-8/24/16 re: Follow
                               Up Diligence Queries – Intellectual Property. (PLTF_001068-1075). [Pannu deposition
                               Ex. 19]
 313.                          Redlined document. (PLTF_000561-PLTF_000565). [Pannu deposition Ex. 20]
 314.                          Email chain between Tom Tatham and Jerry Johns dated 8/24/16-8/26/16 re: Follow Up
                               Diligence Queries – Title Rover Dilution Issues. (PLTF_001100-1112). [Pannu
                               deposition Ex. 21]
 315.                          Email chain between Tom Tatham and Justin Pannu dated 8/27/16 re:
                               Dilution/OA/TR/other provisions. (WIL_00000881-883. [Pannu deposition Ex. 22]
 316.                          Email chain between Tom Tatham and Justin Pannu dated 8/29/16 and 8/30/16 re:
                               Amended and Restated OA – Title Rover – Comments. (PLTF_001130-1132). [Pannu
                               deposition Ex. 23]
 317.                          Email chain between Justin Pannu and Jerry John dated 8/3/16 re: Company vs operating
                               agreement. (PLTF_001146-1147). [Pannu deposition Ex. 24]
 318.                          Email from Tom Tatham to Justin Pannu and Jerry and Johns dated 8/31/16 re: Pro
                               Forma Valuations, with attachment: Pro Forma Valuations. (WIL_00000873-877).
                               [Pannu deposition Ex. 25]
 319.                          Email chain between Tom Tatham and Richard Nawracaj dated 9/1/16 and 9/2/16 re:
                               Proposed Language to Address and Resolve CPs, with attachment: Amended and
                               Restated Company Agreement 8.29.16. (WIL_00001443-1473). [Pannu deposition Ex.
                               26]


                                                   30
            Case 3:17-cv-00079-H-LL Document 145-2 Filed 11/06/19 PageID.2378 Page 32 of 93

                          Case Title: Ensource Investments LLC v Tatham et al.
                                       Case 3:17-CV-00079-H-LL
                                        List of Plaintiff’s Exhibits

NUMBER    DATE      DATE                                         DESCRIPTION
         MARKED   ADMITTED
 320.                          Email from Justin Pannu to Tom Tatham dated 9/2/16 re: EnSource Subscription
                               Agreement, with attachment: Ensource Subscription Agreement – Hopewell (partially
                               executed). (WIL_00000963-978). [Pannu deposition Ex. 27]
 321.                          Email from Justin Pannu to Tom Tatham et al dated 9/6/16 re: conference call –
                               financing from SMW Group. (PLTF_001253). [Pannu deposition Ex. 28]
 322.                          Email chain between Tom Tatham and Richard Nawracaj dated 9/6/16 re: Ensource
                               Subscription Agreement. (WIL_00001401-1402). [Pannu deposition Ex. 29]
 323.                          Email from Mark Willis and Justin Pannu dated 9/8/16 with forwarded emails between
                               Tom Tatham and Richard Nawracaj dated 9/6/16 and 9/7/16 re: Revised Operating
                               Agreement – Title Rover, LLC. (PLTF_001451-1454) [Pannu deposition Ex. 30]
 324.                          Email from Justin Pannu to Mark Willis dated 9/9/16 re: Summary of Discussion plus
                               other items. (PLTF_001559). [Pannu deposition Ex. 31]
 325.                          Email chain between Tom Tatham and Richard Nawracaj dated 9/8/16-9/12/16 re:
                               Revised Company Agreements. (WIL_00001394-1400). [Pannu deposition Ex. 32]
 326.                          Email chain between Justin Pannu / Mark Willis / Michelle Johnson dated 9/12-9/13/16
                               re: Call with Mark Willis. (PLTF_001705-1706). [Pannu deposition Ex. 33]
 327.                          Email chain between Tom Tatham and Justin Pannu dated 9/29-9/30/16. Re: Ensource
                               Subscription Agreement to Hopewell Pilot-Project LLC, with attachment: fully executed
                               subscription agreement, dated 9/29/16). (WIL_00000933-952). [Pannu deposition Ex.
                               34]
 328.                          Email chain between Justin Pannu and Mark Willis dated 12/8/16 with forwarded chain
                               between Justin Pannu and Tom Tatham dated 12/7-12/8/16. Re: Hopewell-Pilot Project
                               LLC – Progress report as of November 30, 2016. (PLTF_001975-1977). [Pannu
                               deposition Ex. 35]



                                                   31
            Case 3:17-cv-00079-H-LL Document 145-2 Filed 11/06/19 PageID.2379 Page 33 of 93

                          Case Title: Ensource Investments LLC v Tatham et al.
                                       Case 3:17-CV-00079-H-LL
                                        List of Plaintiff’s Exhibits

NUMBER    DATE      DATE                                          DESCRIPTION
         MARKED   ADMITTED
 329.                          Email chain between Justin Pannu and Cliff Sharp dated 12/8/16 with forwarded email
                               chain between Tom Tatham and Justin Pannu dated 12/7-12/8/16. Re: Hopewell-Pilot
                               Project LLC – Progress report as of November 30, 2016. (PLTF_001970-1971). [Pannu
                               deposition Ex. 36]
 330.                          Defendant Mark Willis’ First Set of Interrogatories to Ensource Investments LLC
 331.                          Plaintiff Ensource Investments LLC’s Responses to First Set of Interrogatories
                               Propounded by Defendant Mark A. Willis
 332.                          Plaintiff Ensource Investments LLC’s Supplemental Responses to First Set of
                               Interrogatories Propounded by Defendant Mark A. Willis
 333.                          Defendant Mark Willis’ First Set of Request for Production of Documents to Plaintiff
                               Ensource Investments LLC
 334.                          Plaintiff Ensource Investments LLC’s Responses to First Set of Requests for Production
                               of Documents Propounded by Defendant Mark A. Willis
 335.                          Plaintiff Ensource Investments LLC’s Supplemental Responses to Requests for
                               Production Propounded by Defendant Mark A. Willis
 336.                          Defendant Mark Willis’ Second Set of Request for Production of Documents to
                               Ensource Investments LLC
 337.                          Plaintiff Ensource Investments LLC’s Responses to Second Set of Requests for
                               Production of Documents Propounded by Defendant Mark A. Willis
 338.                          Email from Tom Tatham to Justin Pannu dated July 9, 2016 re: Hopewell-Pilot Project,
                               LLC – Private Placement of Additional Equity Shares – CA & Non-compete Agreement;
                               attachments
                               (PLTF_000711)
 339.                          Confidentiality and Non-Competition Agreement (not executed)
                               (PLTF_000712- 714)

                                                   32
            Case 3:17-cv-00079-H-LL Document 145-2 Filed 11/06/19 PageID.2380 Page 34 of 93

                          Case Title: Ensource Investments LLC v Tatham et al.
                                       Case 3:17-CV-00079-H-LL
                                        List of Plaintiff’s Exhibits

NUMBER    DATE      DATE                                         DESCRIPTION
         MARKED   ADMITTED
 340.                          Hopewell – Pilot Project, LLC Term Sheet for Private Placement of Initial Addition al
                               Equity of Shares July 2016 including Exhibit A, Exhibit B and Hope-well Executive
                               Summary
                               (PLTF_000715- 722)
 341.                          Email from Tom Tatham to Justin Pannu dated July 12, 2016 re: Hopewell-Pilot Project,
                               LLC – Private Placement of Additional Equity Shares – CA & Non-compete Agreement;
                               attachment
                               (PLTF_000723)
 342.                          Hopewell- Pilot Project, LLC Executive Summary
                               (PLTF_000724)
 343.                          Email chain from Tom Tatham to Justin Pannu dated July 18, 2016 re: Hopewell-Pilot
                               Project, LLC – Private Placement of Additional Equity Shares – CA & Non-compete
                               Agreement
                               (PLTF_000725)
 344.                          Email chain from Justin Pannu to Tom Tatham dated July 22, 2016 re: Hopewell-Pilot
                               Project, LLC – Private Placement of Additional Equity Shares – CA & Non-compete
                               Agreement; attachment
                               (PLTF_000726-727)
 345.                          Confidentiality and Non-Competition Agreement (executed by Justin Pannu)
                               (PLTF_000728-730)
 346.                          Email chain from Tom Tatham to Justin Pannu dated July 22, 2016 re: Hopewell-Pilot
                               Project, LLC – Private Placement of Additional Equity Shares – CA & Non-compete
                               Agreement
                               (PLTF_000731-732)



                                                   33
            Case 3:17-cv-00079-H-LL Document 145-2 Filed 11/06/19 PageID.2381 Page 35 of 93

                          Case Title: Ensource Investments LLC v Tatham et al.
                                       Case 3:17-CV-00079-H-LL
                                        List of Plaintiff’s Exhibits

NUMBER    DATE      DATE                                          DESCRIPTION
         MARKED   ADMITTED
 347.                          Email chain from Justin Pannu to Tom Tatham dated July 25, 2016 re: Hopewell-Pilot
                               Project, LLC – Private Placement of Additional Equity Shares – CA & Non-compete
                               Agreement
                               (PLTF_000733-734)
 348.                          Email chain from Tom Tatham to Justin Pannu dated July 25, 2016 re: Hopewell-Pilot
                               Project, LLC – Private Placement of Additional Equity Shares – Webinar dates for Title
                               Rover presentation
                               (PLTF_000735-737)
 349.                          Email chain from Justin Pannu to Tom Tatham dated July 26, 2016 re: Hopewell-Pilot
                               Project, LLC – Private Placement of Additional Equity Shares – Webinar dates for Title
                               Rover presentation
                               (PLTF_000738-740)
 350.                          Email chain from Tom Tatham to Justin Pannu datd July 26, 2016 re: re: Hopewell-Pilot
                               Project, LLC – Private Placement of Additional Equity Shares – Webinar dates for Title
                               Rover presentation
                               (PLTF_000741-743)
 351.                          Email from Brent Stanley to Justin Pannu, Tom Tatham, Mark Willis,
                               lmessler@hopewelltx.com, Jennifer Burkhardt dated July 26, 2016 re: TitleRover
                               Overview; attachment
                               (PLTF_000744)
 352.                          Email chain from Justin Pannu to Tom Tatham dated July 26, 2016 re: Hopewell-Pilot
                               Project, LLC – Private Placement of Additional Equity Shares – Webinar dates for Title
                               Rover presentation
                               (PLTF_000745-747)



                                                   34
            Case 3:17-cv-00079-H-LL Document 145-2 Filed 11/06/19 PageID.2382 Page 36 of 93

                          Case Title: Ensource Investments LLC v Tatham et al.
                                       Case 3:17-CV-00079-H-LL
                                        List of Plaintiff’s Exhibits

NUMBER    DATE      DATE                                          DESCRIPTION
         MARKED   ADMITTED
 353.                          Email chain from Brent Stanley to Justin Pannu dated July 26, 2016 re: Hopewell-Pilot
                               Project, LLC – Private Placement of Additional Equity Shares – Webinar dates for Title
                               Rover presentation; attachment
                               (PLTF_000748-750)
 354.                          Email from Tom Tatham to Justin Pannu dated July 28, 2016 re: re: Hopewell-Pilot
                               Project, LLC – Private Placement of IAE Shares – Term Sheet & Exchange Warrant –
                               Confidential Information; attachments
                               (PLTF_000751)
 355.                          Hopewell-Pilot Project, LLC Term Sheet for the Private Placement of IAE Shares July
                               2016 including Exhibit A and Exhibit B
                               (PLTF_000752 -761)
 356.                          Image of Hopewell Pilot Project LLC Madison County Units Map
                               (PLTF_000762)
 357.                          Email from Tom Tatham to Chad Martin, Justin Pannu, Jerry Johns, James Dibble dated
                               August 2, 2016 re: Hopewell-Pilot Project, LLC – Private Placement of Additional
                               Equity Shares (“IAE Shares”) – Subscription Documents
                               (PLTF_000763)
 358.                          Hopewell-Pilot Project, LLC Subscription Booklet for Initial Additional Equity Shares
                               dated June 25, 2016
                               (PLTF_000764-781)
 359.                          Private Placement Memorandum & Previously Distributed Offering Materials
                               (PLTF_000782- 787)
 360.                          Amended and Restated Company Agreement of Hopewell -Pilot Project, LLC including
                               Schedule A and Schedule B
                               (PLTF_000788-829)


                                                   35
            Case 3:17-cv-00079-H-LL Document 145-2 Filed 11/06/19 PageID.2383 Page 37 of 93

                          Case Title: Ensource Investments LLC v Tatham et al.
                                       Case 3:17-CV-00079-H-LL
                                        List of Plaintiff’s Exhibits

NUMBER    DATE      DATE                                         DESCRIPTION
         MARKED   ADMITTED
 361.                          Share Exchange Warrant to Exchange IAE Shares of Hopewell-Pilot Project, LLC for
                               Common Shares of Title Rover, LLC
                               (PLTF_000820-826)
 362.                          Email chain from Jerry Johns to Tom Tatham, Chad Martin, Justin Pannu, and James
                               Dibble dated August 2, 2016 re: Hopewell-Pilot Project, LLC – Private Placement of
                               Initial Additional Equity Shares (“IAE Shares”) – Subscription Documents
                               (PLTF_000827)
 363.                          Email from Justin Pannu to Mark Willis and Robert Humphrey III dated August 8, 2016
                               re: Hopewell
                               (PLTF_000828)
 364.                          Email chain from Mark Willis to Justin Pannu and Robert Humphrey III dated August 8,
                               2016 re: Hopewell
                               (PLTF_000829)
 365.                          Email from Tom Tatham to Robert Humphrey III dated August 8, 2016 re: Hopewell-
                               Pilot Project, LLC – Private Placement of Initial Additional Equity Shares (“IAE
                               Shares”); attachments
                               (PLTF_000830- 831)
 366.                          Confidentiality and Non-competition Agreement for Hopewell-Pilot Project (not
                               executed)
                               (PLTF_000832-834)
 367.                          Hopewell – Pilot Project, LLC Executive Summary
                               (PLTF_000835-836)
 368.                          Email chain from Tom Tatham to Robert Humphrey III dated August 8, 2016 re:
                               Hopewell-Pilot Project, LLC – Private Placement of Initial Additional Equity Shares
                               (“IAE Shares”) – Confidential Information; attachment
                               (PLTF_000837-840)
                                                   36
            Case 3:17-cv-00079-H-LL Document 145-2 Filed 11/06/19 PageID.2384 Page 38 of 93

                          Case Title: Ensource Investments LLC v Tatham et al.
                                       Case 3:17-CV-00079-H-LL
                                        List of Plaintiff’s Exhibits

NUMBER    DATE      DATE                                         DESCRIPTION
         MARKED   ADMITTED
 369.                          Image of Hopewell Pilot Project, LLC Madison County Units Map
                               (PLTF_000841)
 370.                          Hopewell-Pilot Project, LLC Term Sheet for the Private Placement of IAE Shares July
                               2016 including exhibits
                               (PLTF_000842-851)
 371.                          Title Rover, LLC Preliminary Business & Exploitation Plan June 2016
                               (PLTF_000852-855)
 372.                          Email chain from Justin Pannu to Tom Tatham dated August 8, 2016 re: Hopewell-Pilot
                               Project, LLC – Private Placement of Initial Additional Equity Shares (“IAE Shares”) –
                               Confidential Information
                               (PLTF_000856-858)
 373.                          Email chain from Justin Pannu to Tom Tatham dated August 8, 2016 re: Hopewell-Pilot
                               Project, LLC – Private Placement of Initial Additional Equity Shares (“IAE Shares”) –
                               Confidential Information
                               (PLTF_000859-861)
 374.                          Email chain from Justin Pannu to Mark Willis dated August 15, 2016 re: Revised NDA
                               (PLTF_000862-864)
 375.                          Email chain from Jeff Merola to Mark Willis and Tom Tatham dated August 15, 2016
                               re: Revised NDA
                               (PLTF_000865-869)
 376.                          Email chain from Tom Tatham to Justin Pannu dated August 15, 2016 re: Revised NDA;
                               attachments
                               (PLTF_000870)
 377.                          Confidentiality and Non-Competition Agreement between Hopewell Pilot Project LLC
                               and Justin Pannu (not executed)
                               (PLTF_000871-873)
                                                   37
            Case 3:17-cv-00079-H-LL Document 145-2 Filed 11/06/19 PageID.2385 Page 39 of 93

                          Case Title: Ensource Investments LLC v Tatham et al.
                                       Case 3:17-CV-00079-H-LL
                                        List of Plaintiff’s Exhibits

NUMBER    DATE      DATE                                         DESCRIPTION
         MARKED   ADMITTED
 378.                          Confidentiality and Non-Competition Agreement between Hopewell Pilot Project LLC
                               and Justin Pannu with comments (not executed)
                               (PLTF_000874-876)
 379.                          Email chain from Tom Tatham to Jeff Merola dated August 15, 2016 re: Revised page 2
                               of CA & Non-Compete; attachments
                               (PLTF_000874-878)
 380.                          Confidentiality and Non-Competition Agreement between Hopewell-Pilot Project, LLC
                               and Justin Pannu (not executed)
                               (PLTF_000879-881)
 381.                          Confidentiality and Non-Competition Agreement between Hopewell Pilot Project LLC
                               and Justin Pannu with comments (not executed)
                               (PLTF_000882-884)
 382.                          Email chain from Justin Pannu to Tom Tatham dated August 15, 2016 re: Revised NDA;
                               attachment
                               (PLTF_000885)
 383.                          Confidentiality and Non-Competition Agreement between Hopewell-Pilot Project, LLC
                               and Justin Pannu marked up (not executed)
                               (PLTF_000886-888)
 384.                          Confidentiality and Non-Competition Agreement between Hopewell-Pilot Project, LLC
                               and Justin Pannu (executed by Justin Pannu)
                               (PLTF_000889-891)
 385.                          Email chain from Tom Tatham to Justin Pannu dated August 15, 2016 re: Revised ND;
                               attachment
                               (PLTF_000892-893)



                                                  38
            Case 3:17-cv-00079-H-LL Document 145-2 Filed 11/06/19 PageID.2386 Page 40 of 93

                          Case Title: Ensource Investments LLC v Tatham et al.
                                       Case 3:17-CV-00079-H-LL
                                        List of Plaintiff’s Exhibits

NUMBER    DATE      DATE                                         DESCRIPTION
         MARKED   ADMITTED
 386.                          Confidentiality and Non-Competition Agreement between Hopewell-Pilot Project, LLC
                               and Justin Pannu marked up (executed by Mark Willis and Justin Pannu)
                               (PLTF_000895-896)
 387.                          Email chain from Jeff Merola to Tom Tatham and Justin Pannu dated August 15, 2016
                               re: Revised NDA; attachments
                               (PLTF_000897-898)
 388.                          Confidentiality and Non-Competition Agreement between Hopewell-Pilot Project, LLC
                               and Intex Holdings LLC (executed by Jeff Merola)
                               (PLTF_000898-901)
 389.                          Confidentiality and Non-Competition Agreement between Hopewell-Pilot Project, LLC
                               and Jeffrey Merola (executed by Jeff Merola)
                               (PLTF_000902-904)
 390.                          Email chain from Tom Tatham to Jeff Merola and Justin Pannu dated August 16, 2016
                               re: Revised NDA; attachments
                               (PLTF_000905-906)
 391.                          Confidentiality and Non-Competition Agreement between Hopewell-Pilot Project, LLC
                               and Intex Holdings LLC (executed by Jeff Merola and Mark Willis)
                               (PLTF_000907-909)
 392.                          Confidentiality and Non-Competition Agreement between Hopewell-Pilot Project, LLC
                               and Jeffrey Merola (executed by Jeff Merola and Mark Willis)
                               (PLTF_000910-912)
 393.                          Email chain from Justin Pannu to Tom Tatham dated August 16, 2019 re: Due
                               Dililgence List; attachments
                               (PLTF_000913)
 394.                          Preliminary Legal Due Diligence Checklist for Hopewell-Pilot Project LLC
                               (PLTF_000914-921)
                                                  39
            Case 3:17-cv-00079-H-LL Document 145-2 Filed 11/06/19 PageID.2387 Page 41 of 93

                          Case Title: Ensource Investments LLC v Tatham et al.
                                       Case 3:17-CV-00079-H-LL
                                        List of Plaintiff’s Exhibits

NUMBER    DATE      DATE                                         DESCRIPTION
         MARKED   ADMITTED
 395.                          Preliminary Legal Due Diligence Checklist for Title Rover, LLC
                               (PLTF_000922-929)
 396.                          Email chain from Tom Tatham to Justin Pannu dated August 16, 2016 re: Due Diligence
                               List
                               (PLTF_000930-931)
 397.                          Email chain from Justin Pannu to Tom Tatham dated August 16, 2016 re: Due Diligence
                               List
                               (PLTF_000932-933)
 398.                          Email chain from Tom Tatham to Justin Pannu dated August 16, 2016 re: Due Diligence
                               List – Drop box or Online Data Room
                               (PLTF_000934-935)
 399.                          Email chain from Justin Pannu to Tom Tatham dated August 16, 2016 re: Due Diligence
                               List – Drop box or Online Data Room
                               (PLTF_000936-937)
 400.                          Email chain from Tom Tatham to Justin Pannu dated August 16, 2016 re: Due Diligence
                               List – Drop box or Online Data Room
                               (PLTF_000938-939)
 401.                          Email chain from Justin Pannu to Tom Tatham dated August 17, 2016 re: Due Diligence
                               List – Drop box or Online Data Room
                               (PLTF_000940-942)
 402.                          Email chain from Tom Tatham to Justin Pannu dated August 17, 2016 re: Due Diligence
                               List – Drop box or Online Data Room; attachments
                               (PLTF_000943-945)
 403.                          Preliminary Legal Due Diligence Checklist for Hopewell-Pilot Project LLC with
                               comments
                               (PLTF_000946-953)
                                                  40
            Case 3:17-cv-00079-H-LL Document 145-2 Filed 11/06/19 PageID.2388 Page 42 of 93

                          Case Title: Ensource Investments LLC v Tatham et al.
                                       Case 3:17-CV-00079-H-LL
                                        List of Plaintiff’s Exhibits

NUMBER    DATE      DATE                                         DESCRIPTION
         MARKED   ADMITTED
 404.                          Preliminary Legal Due Diligence Checklist for Title Rover, LLC with comments
                               (PLTF_000954-961)
 405.                          Email chain from Justin Pannu to Tom Tatham dated August 17, 2016 re: Due Diligence
                               List – Drop box or Online Data Room
                               (PLTF_000962-964)
 406.                          Email from Justin Pannu to Tom Tatham dated August 17. 2016 re: Talking Points
                               (PLTF_000965-966)
 407.                          Email chain from Tom Tatham to Justin Pannu dated August 18, 2016 re: Due Diligence
                               List – Drop box or Online Data Room
                               (PLTF_000967-969)
 408.                          Email chain from Tom Tatham to Justin Pannu dated August 18, 2016 re: Due Diligence
                               List – Drop box or Online Data Room
                               (PLTF_000970-972)
 409.                          Email from Tom Tatham to Justin Pannu dated August 18, 2016 re: Profit Potential –
                               Hopewell opportunities
                               (PLTF_000973-977)
 410.                          Email chain from Tom Tatham to Justin Pannu dated August 18, 2016 re: Tom Tatham
                               added you to ShareFile
                               (PLTF_000978)
 411.                          Email chain from Tom Tatham to Justin Pannu dated August 18, 2016 re: Talking Points
                               (PLTF_000979-983)
 412.                          Email chain from Tom Tatham to Justin Pannu dated August 18, 2016 re: Talking Points
                               (PLTF_000984-989)
 413.                          Email chain from Justin Pannu to Tom Tatham dated August 18, 2016 re: Title Rover –
                               Data Room Information file – Please confirm access!
                               (PLTF_000990-995)
                                                   41
            Case 3:17-cv-00079-H-LL Document 145-2 Filed 11/06/19 PageID.2389 Page 43 of 93

                          Case Title: Ensource Investments LLC v Tatham et al.
                                       Case 3:17-CV-00079-H-LL
                                        List of Plaintiff’s Exhibits

NUMBER    DATE      DATE                                          DESCRIPTION
         MARKED   ADMITTED
 414.                          Email chain from Tom Tatham to Justin Pannu dated August 19, 2016 re: Title Rover –
                               Data Room Information file – Please confirm access!
                               (PLTF_000996-1001)
 415.                          Email from Tom Tatham to Justin Pannu dated August 19, 2016 re: All of you should
                               now be enabled to both the Hopewell and Title Rover data rooms!!
                               (PLTF_001002)
 416.                          Email chain from Tom Tatham to Justin Pannu dated August 19, 2016 re: Due Diligence
                               List – Drop box or Online Data Room
                               (PLTF_001003-1005)
 417.                          Email chain from Justin Pannu to Tom Tatham dated August 19, 2016 re: Due Diligence
                               List – Drop box or Online Data Room
                               (PLTF_001006-1008)
 418.                          Email chain from Tom Tatham to Justin Pannu dated August 20, 2016 re: Due Diligence
                               List – Drop box or Online Data Room
                               (PLTF_001009-1011)
 419.                          Email chain from Jeff Merola to Tom Tatham and Justin Pannu dated August 20, 2016
                               re: All of you should now be enabled to both the Hopewell and Title Rover data rooms!!
                               (PLTF_001012)
 420.                          Email chain from Tom Tatham to Justin Pannu dated August 20, 2016 re: Due Diligence
                               List – Drop box or Online Data Room; attachment
                               (PLTF_001013-1016)
 421.                          Preliminary Legal Due Diligence Checklist for Hopewell-Pilot Project LLC with
                               comments
                               (PLTF_001017-1024)
 422.                          Preliminary Legal Due Diligence Checklist for Title Rover LLC with comments
                               (PLTF_001025-1032)
                                                   42
            Case 3:17-cv-00079-H-LL Document 145-2 Filed 11/06/19 PageID.2390 Page 44 of 93

                          Case Title: Ensource Investments LLC v Tatham et al.
                                       Case 3:17-CV-00079-H-LL
                                        List of Plaintiff’s Exhibits

NUMBER    DATE      DATE                                         DESCRIPTION
         MARKED   ADMITTED
 423.                          Email from Justin Pannu to Tom Tatham dated August 22, 2016 re: Follow Up
                               Diligence Queries – Intellectual Property
                               (PLTF_001033-1034)
 424.                          Email chain from Justin Pannu to Tom Tatham dated August 22, 2016 re: Follow Up
                               Diligence Queries – Intellectual Property
                               (PLTF_001035-1036)
 425.                          Email chain from Brent Stanley to Justin Pannu dated August 23, 2016 re: Follow Up
                               Diligence Queries – Intellectual Property; attachment
                               (PLTF_001037-1040)
 426.                          Technology Utilization and Intellectual Property version 1.0 August 23, 2016
                               (PLTF_001041-1053)
 427.                          Email chain from Justin Pannu to Tom Tatham dated August 23, 2016 re: Follow Up
                               Diligence Queries – Intellectual Property
                               (PLTF_001054-1057)
 428.                          Email chain from Tom Tatham to Justin Pannu dated August 24, 2016 re: Follow Up
                               Diligence Queries – Intellectual Property
                               (PLTF_001058-1061)
 429.                          Email from Justin Pannu to Tom Tatham dated August 24, 2016 re: Last question in the
                               Follow on
                               (PLTF_001062)
 430.                          Email chain from Tom Tatham to Justin Pannu dated August 24, 2016 re: Follow Up
                               Diligence Queries – Intellectual Property
                               (PLTF_001063-1067)
 431.                          Email chain from Justin Pannu to Tom Tatham dated August 24, 2016 re: Follow Up
                               Diligence Queries – Intellectual Property
                               (PLTF_001068-1076)
                                                   43
            Case 3:17-cv-00079-H-LL Document 145-2 Filed 11/06/19 PageID.2391 Page 45 of 93

                          Case Title: Ensource Investments LLC v Tatham et al.
                                       Case 3:17-CV-00079-H-LL
                                        List of Plaintiff’s Exhibits

NUMBER    DATE      DATE                                         DESCRIPTION
         MARKED   ADMITTED
 432.                          Email chain from Jerry Johns to Tom Tatham dated August 25, 2016 re: Follow Up
                               Diligence Queries – Intellectual Property
                               (PLTF_001077-1087)
 433.                          Email chain from Jerry Johns to Tom Tatham dated August 25, 2016 re: Follow Up
                               Diligence Queries – Intellectual Property – Dilution Issues
                               (PLTF_001088-1099)
 434.                          Email chain from Tom Tatham to Jerry Johns dated August 26, 2016 re: Follow Up
                               Diligence Queries – Title Rover Dilution Issues
                               (PLTF_001100-1112)
 435.                          Email from Justin Pannu to Tom Tatham dated August 27, 2016 re: Dilution/ OA/ TR/
                               other provisions
                               (PLTF_001113)
 436.                          Email chain from Justin Pannu to Tom Tatham dated August 27, 2016 re: Dilution/ OA/
                               TR/ other provisions
                               (PLTF_001114-1115)
 437.                          Email chain from Jerry Johns to Justin Pannu and Tom Tatham dated August 27, 2016
                               re: Dilution/ OA/ TR/ other provisions
                               (PLTF_001116-1119)
 438.                          Email chain from Tom Tatham to Jerry Johns, Justin Pannu, Jeff Merola, Richard
                               Nawracaj, and Chad Maritn dated August 29, 2016 re: Dilution/ OA/ TR/ other
                               provisions
                               (PLTF_001120-1123)
 439.                          Email chain from Tom Tatham to Justin Pannu dated August 29, 2016 re: Dilution/ OA/
                               TR/ other provisions
                               (PLTF_001124-1125)


                                                  44
            Case 3:17-cv-00079-H-LL Document 145-2 Filed 11/06/19 PageID.2392 Page 46 of 93

                          Case Title: Ensource Investments LLC v Tatham et al.
                                       Case 3:17-CV-00079-H-LL
                                        List of Plaintiff’s Exhibits

NUMBER    DATE      DATE                                         DESCRIPTION
         MARKED   ADMITTED
 440.                          Email chain from Justin Pannu to Tom Tatham dated August 29, 2016 re: Amended and
                               Restated OA – Title Rover – Comments
                               (PLTF_001126-1129)
 441.                          Email chain from Tom Tatham to Justin Pannu dated August 30, 2016 re: Amended and
                               Restated OA – Title Rover – Comments
                               (PLTF_001130-1132)
 442.                          Email chain from Tom Tatham to Justin Pannu dated August 30, 2016 re: Amended and
                               Restated OA – Title Rover – Comments
                               (PLTF_1133-1135)
 443.                          Email chain from Justin Pannu to Tom Tatham dated August 30, 2016 re: Amended and
                               Restated OA – Title Rover – Comments
                               (PLTF_001136-1139)
 444.                          Email chain from Tom Tatham to Rich Nawracaj dated August 30, 2016 re: FW: Title
                               Rover, LLC – Proposed Equity to SLX/Key employees – Memo to File re confirmation
                               of Commercial Terms
                               (PLTF_001140-1141)
 445.                          Email from Jerry Johns to Justin Pannu dated August 31, 2016 re: Company vs.
                               operating agreement
                               (PLTF_001142-1143)
 446.                          Email chain from Justin Pannu to Jerry Johns dated August 31, 2016 re: Company vs.
                               operating agreement
                               (PLTF_001144-1145)
 447.                          Email chain from Justin Pannu to Jerry Johns dated August 31, 2016 re: Company vs.
                               operating agreement
                               (PLTF_001146-1147)


                                                  45
            Case 3:17-cv-00079-H-LL Document 145-2 Filed 11/06/19 PageID.2393 Page 47 of 93

                          Case Title: Ensource Investments LLC v Tatham et al.
                                       Case 3:17-CV-00079-H-LL
                                        List of Plaintiff’s Exhibits

NUMBER    DATE      DATE                                           DESCRIPTION
         MARKED   ADMITTED
 448.                          Email chain from Justin Pannu to Jerry Johns dated August 31, 2016 re: Company vs.
                               operating agreement
                               (PLTF_001148-1149)
 449.                          Email chain from Jerry Johns to Justin Pannu dated August 31, 2016 re: Company vs.
                               operating agreement
                               (PLTF_001150-1151)
 450.                          Email chain from Tom Tatham to Jerry Johns dated August 31, 2016 re: Outstanding
                               Conditions Precedent to Investment (“CPs”)
                               (PLTF_001152-1153)
 451.                          Email from Tom Tatham to Jerry Johns and Justin Pannu dated August 31, 2016 re: Pro
                               Forma Valuations given full dilution following full exercise of all Share Exchange
                               Warrants, all Options and satisfaction of all Employee Milestones; attachment
                               (PLTF_001154)
 452.                          Pro Forma Valuation for Hopewell-Pilot Project, LLC and for Title Rover, LLC
                               (PLTF_001155-1156)
 453.                          Email chain from Tom Tatham to Justin Pannu dated August 31, 2016 re: Pro Forma
                               Valuations given full dilution following full exercise of all Share Exchange Warrants, all
                               Options and satisfaction of all Employee Milestones
                               (PLTF_001157)
 454.                          Email chain from Tom Tatham to Justin Pannu dated September 1, 2016 re: Pro Forma
                               Valuations given full dilution following full exercise of all Share Exchange Warrants, all
                               Options and satisfaction of all Employee Milestones
                               (PLTF_001158-1159)




                                                    46
            Case 3:17-cv-00079-H-LL Document 145-2 Filed 11/06/19 PageID.2394 Page 48 of 93

                          Case Title: Ensource Investments LLC v Tatham et al.
                                       Case 3:17-CV-00079-H-LL
                                        List of Plaintiff’s Exhibits

NUMBER    DATE      DATE                                           DESCRIPTION
         MARKED   ADMITTED
 455.                          Email chain from Justin Pannu to Tom Tatham dated September 1, 2016 re: Pro Forma
                               Valuations given full dilution following full exercise of all Share Exchange Warrants, all
                               Options and satisfaction of all Employee Milestones
                               (PLTF_001160-1161)
 456.                          Email chain from Chad Martin to Justin Pannu dated September 1, 2016 re: Pro Forma
                               Valuations given full dilution following full exercise of all Share Exchange Warrants, all
                               Options and satisfaction of all Employee Milestones
                               (PLTF_001162-1165)
 457.                          Email chain from Tom Tatham to Justin Pannu dated September 1, 2016 re: Pro Forma
                               Valuations given full dilution following full exercise of all Share Exchange Warrants, all
                               Options and satisfaction of all Employee Milestones
                               (PLTF_001166-1172)
 458.                          Email from Justin Pannu to Tom Tatham dated September 2, 2016 re: EnSource
                               Subscription Agreement; attachment
                               (PLTF_001173)
 459.                          Hopewell-Pilot Project, LLC Initial Additional Equity Shares Subscription Agreement
                               (executed by Justin Pannu)
                               (PLTF_001174-1188)
 460.                          Email chain from Rich Nawracaj to Tom Tatham dated September 2, 2016 re: Proposed
                               Language to Address and Resolve CPs
                               (PLTF_001189-1193)
 461.                          Email chain from Rich Nawracaj to Tom Tatham dated September 2, 2016 re: Proposed
                               Language to Address and Resolve CPs
                               (PLTF_001194-1199)



                                                    47
            Case 3:17-cv-00079-H-LL Document 145-2 Filed 11/06/19 PageID.2395 Page 49 of 93

                          Case Title: Ensource Investments LLC v Tatham et al.
                                       Case 3:17-CV-00079-H-LL
                                        List of Plaintiff’s Exhibits

NUMBER    DATE      DATE                                         DESCRIPTION
         MARKED   ADMITTED
 462.                          Email chain from Tom Tatham to Justin Pannu dated September 4, 2016 re: Fwd:
                               Proposed Language to Address and Resolve CPs
                               (PLTF_001200-1206)
 463.                          Email chain from Justin Pannu to Tom Tatham dated September 4, 2016 re: Proposed
                               Language to Address and Resolve CPs
                               (PLTF_001207-1213)
 464.                          Email chain from Rich Nawracaj to Tom Tatham dated September 5, 2016 re: Proposed
                               Language to Address and Resolve CPs
                               (PLTF_001214-1224)
 465.                          Email chain from Justin Pannu to Tom Tatham dated September 5, 2016 re: Proposed
                               Language to Address and Resolve CPs
                               (PLTF_001225-1231)
 466.                          Email chain from Tom Tatham to Justin Pannu dated September 5, 2016 re: Proposed
                               Language to Address and Resolve CPs
                               (PLTF_001232-1239)
 467.                          Email chain from Rich Nawracaj to Tom Tatham and Justin Pannu dated September 6,
                               2016 re: Proposed Language to Address and Resolve CPs
                               (PLTF_001240-1252)
 468.                          Email chain from Justin Pannu to Tom Tatham, Rich Nawracaj, Chad Martin, Jerry
                               Johns, Mark Willis, and Cliff Sharp dated September 6, 2016 re: Conference Call –
                               Financing from SMW Group
                               (PLTF_001253)
 469.                          Email chain from Jerry Johns to Justin Pannu, Tom Tatham, Rich Nawracaj, Chad
                               Maritn, Mark Willis, Cliff Sharp dated September 6, 2016 re: Conference Call –
                               Financing from SMW Group
                               (PLTF_001254)
                                                  48
            Case 3:17-cv-00079-H-LL Document 145-2 Filed 11/06/19 PageID.2396 Page 50 of 93

                          Case Title: Ensource Investments LLC v Tatham et al.
                                       Case 3:17-CV-00079-H-LL
                                        List of Plaintiff’s Exhibits

NUMBER    DATE      DATE                                         DESCRIPTION
         MARKED   ADMITTED
 470.                          Email chain from Tom Tatham to Jerry Johns, Justin Pannu, Rich Nawracaj, Chad
                               Maritn, Mark Willis, Cliff Sharp dated September 6, 2016 re: Conference Call –
                               Financing from SMW Group
                               (PLTF_001255)
 471.                          Email from Michelle Johnson to Chad Martin, Jerry Johns, Rich Nawracaj, and Justin
                               Pannu dated September 6, 2016 re: Conference Call
                               (PLTF_001256)
 472.                          Email chain from Justin Pannu to Michelle Johnson dated September 6, 2016 re:
                               Conference Call
                               (PLTF_001257)
 473.                          Email chain from Rich Nawracaj to Michelle Johnson and Justin Pannu dated September
                               6, 2016 re: Conference Call
                               (PLTF_001258-12529)
 474.                          Email from Michelle Johnson to Mark Willis, Tom Tatham, Chad Martin, Justin Pannu,
                               Rich Nawracaj, and Jerry Johns dated September 6, 2016 re: Conference Call – Discuss
                               EnSource Subscription and Relateds Issues
                               (PLTF_001260)
 475.                          Email chain from Jerry Johns to Michelle Johnson and Justin Pannu dated September 6,
                               2016 re: Conference Call
                               (PLTF_001261-1262)
 476.                          Email chain from Rich Nawracaj to Tom Tatham dated September 6, 2016 re: FW:
                               EnSource Subscription Agreement; attachment
                               (PLTF_001263-1264)
 477.                          Hopewell-Pilot Project, LLC Initial Additional Equity Shares Subscription Agreement
                               (executed by Justin Pannu)
                               (PLTF_001265-1279)
                                                   49
            Case 3:17-cv-00079-H-LL Document 145-2 Filed 11/06/19 PageID.2397 Page 51 of 93

                          Case Title: Ensource Investments LLC v Tatham et al.
                                       Case 3:17-CV-00079-H-LL
                                        List of Plaintiff’s Exhibits

NUMBER    DATE      DATE                                         DESCRIPTION
         MARKED   ADMITTED
 478.                          Email chain from Rich Nawracaj to Tom Tatham dated September 6, 2016 re: EnSource
                               Subscription Agreement
                               (PLTF_001280-1282)
 479.                          Email from Rich Nawracaj to Tom Tatham and Mark Willis dated September 6, 2016 re:
                               Revised Operating Agreement – Title Rover, LLC; attachments
                               (PLTF_001283)
 480.                          Amended and Restated Company Agreement of Title Rover, LLC with comments
                               (PLTF_001284-1315)
 481.                          Amended and Restated Company Agreement of Title Rover, LLC (not executed)
                               (PLTF_001316-1344)
 482.                          Email from Rich Nawracaj to Tom Tatham and Mark Willis dated September 6, 2016 re:
                               Revised Company Agreement – Hopewell; attachments
                               (PLTF_001345)
 483.                          Second Amended and Restated Company Agreement of Hopewell-Pilot Project, LLC
                               with comments
                               (PLTF_001346- 1381)
 484.                          Second Amended and Restated Company Agreement of Hopewell-Pilot Project, LLC
                               (PLTF_001382-1411)
 485.                          Email chain from Tom Tatham to Rich Nawracaj dated September 7, 2016 re: Revised
                               Operating Agreement- Title Rover, LLC
                               (PLTF_001412-1413)
 486.                          Email chain from Tom Tatham to Rich Nawracaj dated September 7, 2016 re: Revised
                               Operating Agreement- Title Rover, LLC; attachment
                               (PLTF_001414-1415)



                                                  50
            Case 3:17-cv-00079-H-LL Document 145-2 Filed 11/06/19 PageID.2398 Page 52 of 93

                          Case Title: Ensource Investments LLC v Tatham et al.
                                       Case 3:17-CV-00079-H-LL
                                        List of Plaintiff’s Exhibits

NUMBER    DATE      DATE                                         DESCRIPTION
         MARKED   ADMITTED
 487.                          Second Amended and Restated Company Agreement of Title Rover, LLC with
                               comments
                               (PLTF_001416-1444)
 488.                          Email from Michelle Johnson to Justin Pannu, Jerry Johns, and Rich Nawracaj dated
                               September 8, 2016 re: Mark Willis
                               (PLTF_001445)
 489.                          Email chain from Jerry Johns to Michelle Johnson, Justin Pannu, and Rich Nawracaj
                               dated September 8, 2016 re: Mark Willis
                               (PLTF_001446)
 490.                          Email chain from Jerry Johns to Michelle Johnson, Justin Pannu, and Rich Nawracaj
                               dated September 8, 2016 re: Mark Willis
                               (PLTF_001447)
 491.                          Email from Michelle Johnson to Mark Willis, Justin Pannu, Jerry Johns and Rich
                               Nawracaj dated Sepetmber 8, 2016 re: Jerry, Justin & Rich – Call with Mark Willis
                               (PLTF_001448)
 492.                          Email from Michelle Johnson to Mark Willis, Justin Pannu, Jerry Johns and Rich
                               Nawracaj dated Sepetmber 8, 2016 re: Jerry, Justin & Rich – Call with Mark Willis
                               (PLTF_001449)
 493.                          Email chain from Michelle Johnson to Mark Willis, Justin Pannu, Jerry Johns and Rich
                               Nawracaj dated Sepetmber 8, 2016 re: Jerry, Justin & Rich – Call with Mark Willis
                               (PLTF_001450)
 494.                          Email chain from Mark Willis to Justin Pannu dated September 8, 2016 re: FW: Revised
                               Operating Agreement – Title Rover, LLC
                               (PLTF_001451-1454)



                                                   51
            Case 3:17-cv-00079-H-LL Document 145-2 Filed 11/06/19 PageID.2399 Page 53 of 93

                          Case Title: Ensource Investments LLC v Tatham et al.
                                       Case 3:17-CV-00079-H-LL
                                        List of Plaintiff’s Exhibits

NUMBER    DATE      DATE                                         DESCRIPTION
         MARKED   ADMITTED
 495.                          Email chain from Justin Pannu to Mark Willis dated September 8, 2016 re: FW: Revised
                               Operating Agreement – Title Rover, LLC
                               (PLTF_001455-1458)
 496.                          Email chain from Justin Pannu to Mark Willis dated September 8, 2016 re: FW: Revised
                               Operating Agreement – Title Rover, LLC
                               (PLTF_001459-1462)
 497.                          Email from Richard Nawcaraj to Tom Tatham and Mark Willis dated 8/9/16 re: Revised
                               Company Agreements with attachments – revised Company Agreement for Title Rover
                               unmarked and marked and revised Company Agreement for Hopewell (PLTF_001463-
                               PLTF_001558)
 498.                          Email from Justin Pannu to Mark Willis dated 9/9/16 re Summary of Discussion plus
                               other items (PLTF_001559)
 499.                          Email chain beginning with email from Richard E. Nawracaj to Tom Tatham dated
                               9/12/16 re: Revised Company Agreements. (PLTF_001560-PLTF_001563)
 500.                          Email chain beginning with email from Richard E. Nawracaj to Tom Tatham dated
                               9/12/16 Re; Revised Company Agreements (PLTF_001564-PLTF_001567)
 501.                          Email chain beginning with email from Tom Tatham to Richard E. Nawracaj dated
                               9/12/16 re: Revised Company Agreements (PLTF_001568-PLTF_001572)
 502.                          Email chain beginning with email from Tom Tatham to Richard E. Nawracaj dated
                               9/12/16 re: Revised Company Agreements (PLTF_001573-001577)
 503.                          Email from Richard E. Nawracaj to Tom Tatham dated 9/12/16 re Bridge Loan
                               Documents with attachments: Convertible Promissory Note, Personal Guaranty, Security
                               Agreement (PLTF_001578-001594)
 504.                          Email chain beginning with email from Tom Tatham to Richard E. Nawracaj dated
                               9/12/16 re: Bridge Loan Documents (PLTF_001595-PLTF_001596)


                                                   52
            Case 3:17-cv-00079-H-LL Document 145-2 Filed 11/06/19 PageID.2400 Page 54 of 93

                          Case Title: Ensource Investments LLC v Tatham et al.
                                       Case 3:17-CV-00079-H-LL
                                        List of Plaintiff’s Exhibits

NUMBER    DATE      DATE                                         DESCRIPTION
         MARKED   ADMITTED
 505.                          Email chain beginning with email from Richard E. Nawracaj to Tom Tatham dated
                               9/12/16 re: Bridge Loan Documents PLTF_001597-PLTF_001598)
 506.                          Email chain beginning with email from Richard E. Nawracaj to Tom Tatham dated
                               9/12/16 re: Bridge Lona Documents with 4 attachments – Security Agreement and
                               Convertible Promissory Note (PLTF_001599-PLTF_001618)
 507.                          Email chain beginning with email from Mark Willis to Justin Pannu dated 9/12/16 re:
                               Summary of discussion and other items, Willis states, “Would be helpful if you could
                               fund enough for the initial payment this morning in anticipation of closing.
                               (PLTF_001619-PLTF_001620)
 508.                          Email chain beginning with email from Tom Tatham to Richard E. Nawracaj dated
                               9/12/16 re: Revised Company Agreements (PLTF_001621-PLTF_001624)
 509.                          Email from Michelle Johnson to Justin Pannu dated 9/12/16 re: Call with Mark Willis
                               (PLTF_001625)
 510.                          Email chain beginning with email from Justin Pannu to Mark Willis dated 9/12/16 re
                               Summary of discussion and other items. (PLTF_001626-PLTF_001628)
 511.                          Email chain beginning with email from Justin Pannu to Tom Tatham dated 9/12/16 re:
                               Revised Company Agreements (PLTF_001629-PLTF_001634)
 512.                          Email chain beginning with email from Richard E. Nawracaj to Tom Tatham dated
                               9/12/16 re: Revised Company Agreements “Here is my understanding as to where we’re
                               at with this deal”. (PLTF_001635-PLTF_001639)
 513.                          Email chain beginning with email from Tom Tatham to Richard E. Nawracaj dated
                               9/12/16 re: Revised Company Agreements with attachment: Promissory Note
                               (PLTF_001640-PLTF_001646)
 514.                          Email chain beginning with from Tom Tatham to Justin Pannu dated 9/12/16 re: Revised
                               Company Agreements (PLTF_001647-PLTF_001652)


                                                   53
            Case 3:17-cv-00079-H-LL Document 145-2 Filed 11/06/19 PageID.2401 Page 55 of 93

                          Case Title: Ensource Investments LLC v Tatham et al.
                                       Case 3:17-CV-00079-H-LL
                                        List of Plaintiff’s Exhibits

NUMBER    DATE      DATE                                         DESCRIPTION
         MARKED   ADMITTED
 515.                          Emails beginning with email from Justin Pannu to Michelle Johnson dated 9/12/16 re:
                               Call with Mark Willis (PLTF_001653-PLTF_001663)
 516.                          Email chain beginning with email from Tom Tatham to Richard Nawracaj dated 9/13/16
                               re: Bridge Loan Documents (PLTF_001664-PLTF_001667)
 517.                          Email chain beginning with email from Richard E. Nawracaj to Tom Tatham dated
                               9/13/16 re: Bridge Loan Documents (PLTF_001668-PLTF_001671)
 518.                          Email chain beginning with email from Tom Tatham to Richard Nawracaj dated 9/13/16
                               re: Bridge Loan Documents (PLTF_001672-PLTF_001675)
 519.                          Email from Richard E. Nawracaj to Tom Tatham and Mark Willis dated 9/13/16 with 5
                               attachments Personal Guaranty PDF and word),, Convertible Promissory Note (PDF and
                               word), Security Agreement (PLTF_001676-PLTF_001702)
 520.                          Email chain beginning with email from Mark Willis to Justin Pannu, dated 9/13/16,
                               “Please try and wire funds ASAP.” (PLTF_001703-PLTF_001704)
 521.                          Email chain beginning with email from Justin Pannu to Mark Willis dated 9/13/16 re:
                               Call with Mark Willis (PLTF_001705-PLTF_001706)
 522.                          Email chain beginning with email from Justin Pannu to Mark Willis re: Call with Mark
                               Willis (PLTF_001707-PLTF_001708)
 523.                          Email chain beginning with email from Tom Tatham to Justin Pannu dated 9/13/16 re:
                               Execution Versions of Documents (PLTF_001709-PLTF_001711)
 524.                          Email chain beginning with email from Richard E. Nawracaj to Tom Tatham dated
                               9/13/16 re: Execution Versions of Documents (PLTF_001712-PLTF_001714)
 525.                          Email from Justin Pannu to Mark Willis re: CIO Review Intelometry with attachment,
                               “Intelometry”. (PLTF_001715-PLTF_001720)
 526.                          Email chain beginning with email from Richard E. Nawracaj to Tom Tatham dated
                               9/16/16 re Any comments on Drafts sent yesterday evening? (PLTF_001721-
                               PLTF_001722)
                                                   54
            Case 3:17-cv-00079-H-LL Document 145-2 Filed 11/06/19 PageID.2402 Page 56 of 93

                          Case Title: Ensource Investments LLC v Tatham et al.
                                       Case 3:17-CV-00079-H-LL
                                        List of Plaintiff’s Exhibits

NUMBER    DATE      DATE                                         DESCRIPTION
         MARKED   ADMITTED
 527.                          Email from Richard Nawracaj to Tom Tatham re revised Company Agreement with two
                               attachments – Amended Company Agreements (PLTF_001723-PLTF_001785)
 528.                          Email from Justin Pannu to Tom Tatham, Mark Willis, and Ensource members dated
                               9/23/16 re Increase in Subscription amount (PLTF_001786)
 529.                          Email chain beginning with email from Richard Nawracaj to Tom Tatham and Justin
                               Pannu dated 9/23/16 re: Increase in Subscription Amount (PLTF_001787-
                               PLTF_001789)
 530.                          Email chain beginning with email from Richard Nawracaj to Tom Tatham, Mark Willis,
                               and Pat Doherty dated 9/26/16 re Term Sheet (PLTF_001790-PLTF_001791)
 531.                          Email chain beginning with email from Tom Tatham to Richard Nawracaj dated 9/26/16
                               re: Term Sheet with attachment: Term Sheet (PLTF_001792-PLTF_001797)
 532.                          Email chain beginning with email from Richard Nawracaj to Tom Tatham dated 9/26/16
                               re: Term Sheet (PLTF_001798-PLTF_001799)
 533.                          Email from Justin Pannu to Tom Tatham dated 9/27/16 re: Ensource Subscription to
                               Hopewell Pilot with attachment: partially executed (PLTF_001800-PLTF_001815)
 534.                          Email chain beginning with email from Mark Willis to Tom Tatham and Justin Pannu
                               dated 9/27/16 re: Ensource Subscription to Hopewell Pilot (PLTF_001816-
                               PLTF_001817)
 535.                          Email chain beginning with email from Mark Willis to Richard E. Nawracaj , Tom
                               Tatham, and Justin Pannu dated 9/27/16 re: Ensource Subscription to Hopewell Pilot
                               (PLTF_001818-PLTF_001819)
 536.                          Email chain beginning with email from Justin Pannu to Tom Tatham dated 9/27/16 re:
                               Ensource Subscription to Hopewell Pilot (PLTF_001820)
 537.                          Email chain beginning with email from Tom Tatham to Richard E. Nawracaj dated
                               9/27/16 re: Ensource Subscription to Hopewell Pilot (PLTF_001821-PLTF_001823)


                                                  55
            Case 3:17-cv-00079-H-LL Document 145-2 Filed 11/06/19 PageID.2403 Page 57 of 93

                          Case Title: Ensource Investments LLC v Tatham et al.
                                       Case 3:17-CV-00079-H-LL
                                        List of Plaintiff’s Exhibits

NUMBER    DATE      DATE                                          DESCRIPTION
         MARKED   ADMITTED
 538.                          Email chain beginning with email from Tom Tatham to Justin Pannu dated 9/28/16 re:
                               Ensource Subscription to Hopewell Pilot (PLTF_001824-PLTF_001825)
 539.                          Email chain beginning with email from Justin Pannu to Tom Tatham dated 9/29/16 re:
                               Ensource Subscription to Hopewell Pilot (PLTF_001826-PLTF_001828)
 540.                          Email chain beginning with email from Justin Pannu to Tom Tatham dated 9/29/16 re:
                               Ensource Subscription to Hopewell Pilot (PLTF_001829-PLT_001832)
 541.                          Email chain beginning with email from Justin Pannu to Tom Tatham dated 9/29/16 re:
                               Ensource Subscription to Hopewell Pilot (PLTF_001833-PLTF_001836)
 542.                          Email chain beginning with email from Richard E. Nawracaj to Tom Tatham dated
                               9/29/16 re: Ensource Subscription to Hopewell Pilot (PLTF_001837-PLTF_001839)
 543.                          Email chain beginning with email from Justin Pannu to Tom Tatham dated 9/29/16 re:
                               Ensource Subscription Agreement to Hopewell Pilot Project LLC with attachment:
                               partially executed subscription agreement (PLTF_001840-PLTF_001855)_
 544.                          Email chain beginning with email from Jeffrey Merola to Justin Pannu dated 9/2/916 re:
                               Ensource Subscription Agreement to Hopewell Pilot Project LLC (PLTF_001856)
 545.                          Email chain beginning with email from Justin Pannu to Jeffrey Merola dated 9/2/916 re:
                               Ensource Subscription Agreement to Hopewell Pilot Project LLC (PLTF_001857)
 546.                          Email chain beginning with email from Tom Tathm to Justin Pannu dated 9/30/16 re:
                               Ensource Subscription Agreement to Hopewell Pilot Project LLC (PLTF_001858)
 547.                          Email chain beginning with email from Justin Pannu to Jeffrey Merola dated 9/30/16 re:
                               Ensource Subscription Agreement to Hopewell Pilot Project LLC (PLTF_001859-
                               PLTF_001860)
 548.                          Email chain beginning with email from Justin Pannu to Tom Tatham dated 9/30/16 re:
                               Ensource Subscription Agreement to Hopewell Pilot Project LLC (PLTF_001861)



                                                   56
            Case 3:17-cv-00079-H-LL Document 145-2 Filed 11/06/19 PageID.2404 Page 58 of 93

                          Case Title: Ensource Investments LLC v Tatham et al.
                                       Case 3:17-CV-00079-H-LL
                                        List of Plaintiff’s Exhibits

NUMBER    DATE      DATE                                         DESCRIPTION
         MARKED   ADMITTED
 549.                          Email chain beginning with email from Tom Tatham to Justin Pannu dated 9/30/16 re:
                               Ensource Subscription Agreement to Hopewell Pilot Project LLC (PLTF_001862-
                               PLTF_001863)
 550.                          Email from Tom Tatham to Cliff Sharp and other Ensource members and Richard E.
                               Nawracaj dated 9/30/16 re: Member Signature Page (PLTF_001864)
 551.                          Email chain beginning with email from Tom Tathm to Justin Pannu dated 9/30/16 re
                               Ensource Subscription Agreement to Hopewell Pilot Project LLC (PLTF_001865-
                               PLTF_001866)
 552.                          Email chain beginning with email from Justin Pannu to Tom Tatham re: $20,000 transfer
                               received! (PLTF_001867)
 553.                          Email from Tom Tatham to Richard E. Nawracaj, investors, and Mark Willis dated
                               10/5/16 re: Third Amended and Restated Company Agreement for Hopewell-Pilot
                               Project, LLC as of 9/30/16 with amended SCHEDULE A; with attachment (Company
                               Agreement) (PLTF_001868-PLTF_001908)
 554.                          Email chain beginning with email from Justin Pannu to Tom Tatham dated 10/5/16 re:
                               Third Amended and Restated Company Agreement for Hopewell-Pilot Project, LLC as
                               of 9/30/16 with amended SCHEDULE A; with attachment (Company Agreement)
                               (PLTF_001909)
 555.                          Email from Tom Tatham to Justin Pannu and Cliff Sharp dated 10/5/16 re Title Rover,
                               LLC - Share Exchange Warrant - EW-8; with attachment Share Exchange Warrant
                               (PLTF_001910-PLTF_001917)
 556.                          Email chain beginning with email from Justin to Chad Martin and Jerry Johns dated
                               10/6/16 forwarding email re: Title Rover, LLC - Share Exchange Warrant - EW-8; with
                               attachment Share Exchange Warrant; (PLTF_001918-PLTF_001925)



                                                   57
            Case 3:17-cv-00079-H-LL Document 145-2 Filed 11/06/19 PageID.2405 Page 59 of 93

                          Case Title: Ensource Investments LLC v Tatham et al.
                                       Case 3:17-CV-00079-H-LL
                                        List of Plaintiff’s Exhibits

NUMBER    DATE      DATE                                         DESCRIPTION
         MARKED   ADMITTED
 557.                          Email chain beginning with email from Justin Pannu to Chad Martin and Jerry Johns
                               dated 10/6/16 re: Title Rover, LLC - Share Exchange Warrant - EW-8 (PLTF_001926-
                               PLTF_001927)
 558.                          Email chain beginning with email from Richard E. Nawracaj to Tom Tatham dated
                               10/10/16 re: Third Amended and Restated Company Agreement for Hopewell-Pilot
                               Project, LLC as of 9/30/16 with amended SCHEDULE A (PLTF_001928-
                               PLTF_001930)
 559.                          Email chain beginning with email from Tom Tatham to Richard E. Nawracaj dated
                               10/11/16 re: Third Amended and Restated Company Agreement for Hopewell-Pilot
                               Project, LLC as of 9/30/16 with amended SCHEDULE A (PLTF_001931-
                               PLTF_001933)
 560.                          Email chain beginning with email from Justin Pannu to Cliff Sharp, Jerry Johns, Chad
                               Martin dated 10/18/16 re: Ensource Funding/Activity (PLTF_001934)
 561.                          Email chain beginning with email from Justin Pannu to Chad Martin dated 10/28/16
                               forwarding email from Tom Tatham re: Oct 28 Subscription Payment (PLTF_001935)
 562.                          Email from Tom Tatham to Justin Pannu dated 10/25/16 re: Oct 28 Subscription
                               Payment ( PLTF_001936)
 563.                          Email chain beginning with email from Justin Pannu to Tom Tatham dated 10/25/16 re:
                               Oct 28 Subscription Payment (PLTF_001937)
 564.                          Email from Tom Tatham to Justin Pannu dated 10/26/16 re: Oct 28 Subscription
                               Payment (PLTF_001938)
 565.                          Email chain beginning with email from Mark Willis to Justin Pannu and Tom Tatham
                               dated 10/26/16 re: Oct 28 Subscription Payment (PLTF_001939)
 566.                          Email chain beginning with email from Richard E. Nawracaj to Tom Tatham dated
                               10/26/16 re: Oct 28 Subscription Payment (PLTF_001940-PLTF_001941)


                                                   58
            Case 3:17-cv-00079-H-LL Document 145-2 Filed 11/06/19 PageID.2406 Page 60 of 93

                          Case Title: Ensource Investments LLC v Tatham et al.
                                       Case 3:17-CV-00079-H-LL
                                        List of Plaintiff’s Exhibits

NUMBER    DATE      DATE                                          DESCRIPTION
         MARKED   ADMITTED
 567.                          Email chain beginning with email from Tom Tatham to Richard E. Nawracaj dated
                               10/27/16 re: Oct 28 Subscription Payment, with attachment fully executed Exchange
                               Warrant covering the full subscription of Hopewell IAE Shares by EnSource
                               Investments, LLC (PLTF_001942-PLTF_001950)
 568.                          Email chain beginning with email from Justin Pannu to Tom Tatham dated 10/28/16 re:
                               Oct 28 Subscription Payment (PLTF_001951-PLTF_001953)
 569.                          Email chain beginning with email from Justin Pannu to Chad Martin dated 12/7/16
                               forwarding email from Tom Tatham to investors re: Hopewell-Pilot Project, LLC -
                               Progress report as of November 30, 2016, with attachment (Progress Report)
                               (PLTF_001954-PLTF_001957)
 570.                          Email chain beginning with email from Mark Willis to Chad Martin and Michelle
                               Johnson dated 12/7/16 re: Quick call? (PLTF_001958)
 571.                          Email chain beginning with email from Justin Pannu to Tom Tatham, Jerry Johns, Chad
                               Martin, Mark Willis, Cliff Sharp, and Richard E. Nawracaj dated 12/7/16 re: Hopewell-
                               Pilot Project, LLC - Progress report as of November 30, 2016 (PLTF_001959)
 572.                          Email chain beginning with email from Tom Tatham to Justin Pannu, Jerry Johns, Chad
                               Martin, Mark Willis, Cliff Sharp, and Richard E. Nawracaj dated 12/8/16 re: Hopewell-
                               Pilot Project, LLC - Progress report as of November 30, 2016 with attachment (Progress
                               Report) (PLTF_001960-PLTF_001963)
 573.                          Email chain beginning with email from Justin Pannu to Tom Tatham, Jerry Johns, Chad
                               Martin, Mark Willis, Cliff Sharp, and Richard E. Nawracaj dated 12/8/16 re: Hopewell-
                               Pilot Project, LLC - Progress report as of November 30, 2016 (PLTF_001964-
                               PLTF_001965)
 574.                          Email chain beginning with email from Cliff Sharp to Justin Pannu dated 12/8/16 re:
                               Hopewell-Pilot Project, LLC - Progress report as of November 30, 2016 (PLTF_001966-
                               PLTF_001967)
                                                   59
            Case 3:17-cv-00079-H-LL Document 145-2 Filed 11/06/19 PageID.2407 Page 61 of 93

                          Case Title: Ensource Investments LLC v Tatham et al.
                                       Case 3:17-CV-00079-H-LL
                                        List of Plaintiff’s Exhibits

NUMBER    DATE      DATE                                         DESCRIPTION
         MARKED   ADMITTED
 575.                          Email chain beginning with email from Justin Pannu to Cliff Sharp dated 12/8/16 re:
                               Hopewell-Pilot Project, LLC - Progress report as of November 30, 2016 (PLTF_001968-
                               PLTF_001969)
 576.                          Email chain beginning with email from Cliff Sharp to Justin Pannu dated 12/8/16 re:
                               Hopewell-Pilot Project, LLC - Progress report as of November 30, 2016 (PLTF_001970-
                               PLTF_001971)
 577.                          Email chain beginning with email from Mark Willis to Justin Pannu dated 12/8/16 re:
                               Hopewell-Pilot Project, LLC - Progress report as of November 30, 2016 (PLTF_001972-
                               PLTF_001974)
 578.                          Email chain beginning with email from Justin Pannu to Mark Willis dated 12/8/16 re:
                               Hopewell-Pilot Project, LLC - Progress report as of November 30, 2016 (PLTF_001975-
                               PLTF_001977)
 579.                          Email from Richard E. Nawracaj to Tom Tatham dated 12/10/16 re: title Rover LLC
                               (PLTF_001978)
 580.                          Email chain beginning with email from Richard E. Nawracaj to Tom Tatham dated
                               12/11/16 re: Title Rover LLC (PLTF_001979-PLTF_001980)
 581.                          Email chain beginning with email from Richard E. Nawracaj to Tom Tatham dated
                               12/13/16 re: Title Rover LLC (PLTF_001981-PLTF_001983)
 582.                          Email message from Unity Connection Messaging System to Richard Nawracaj dated
                               12/14/16 with voicemail as attachment: audio file (PLTF_001984 and VoiceMessage
                               wav file)
 583.                          Email chain beginning with email from Tom Tatham to Justin Pannu and Cliff Sharp
                               dated 12/14/16 re: Hopewell - Information Request (PLTF_001985-PLTF_001990)
 584.                          Email chain beginning with email from Richard E. Nawracaj to Tom Tatham, Justin
                               Pannu, and Cliff Sharp dated 12/15/16 re: Hopewell - Information Request
                               (PLTF_001991-PLTF_001995)
                                                  60
            Case 3:17-cv-00079-H-LL Document 145-2 Filed 11/06/19 PageID.2408 Page 62 of 93

                          Case Title: Ensource Investments LLC v Tatham et al.
                                       Case 3:17-CV-00079-H-LL
                                        List of Plaintiff’s Exhibits

NUMBER    DATE      DATE                                          DESCRIPTION
         MARKED   ADMITTED
 585.                          Email from Richard E. Nawracaj to Mark Willis dated 12/15/16 re: WebEx Presentation
                               (PLTF_001996)
 586.                          Email chain from Richard Nawracaj to Mark Willis dated December 16, 2016 re:
                               EnSource Investments, LLC (redacted)
                               (PLTF_001997-1998)
 587.                          Email chain from Tom Tatham to Richard Nawracaj dated December 16, 2016 re:
                               Hopewell Information Request; attachment
                               (PLTF_1999-2000)
 588.                          Email chain from Justin Pannu to Cliff Sharp dated December 14, 2016 re: Title Rover,
                               LLC (unredacted)
                               (PLTF_002001)
 589.                          Email chain from Tom Tatham to Richard Nawracaj dated December 14, 2016 re: Title
                               Rover, LLC
                               (PLTF_002002-2004)
 590.                          Hopewell- Pilot Project, LLC Trial Balance of Accounts at selected dates
                               (PLTF_002005-2006)
 591.                          Email chain from Richard Nawracaj to Tom Tatham dated December 16, 2016 re:
                               Hopewell- Information Request
                               (PLTF_002007-2008)
 592.                          Email chain from Justin Pannu to Cliff Sharp dated December 14, 2016 re: Title Rover,
                               LLC (unredacted)
                               (PLTF_002009)
 593.                          Email chain from Tom Tatham to Richard Nawracaj dated December 14, 2016 re: Title
                               Rover, LLC
                               (PLTF_002010-2013)


                                                   61
            Case 3:17-cv-00079-H-LL Document 145-2 Filed 11/06/19 PageID.2409 Page 63 of 93

                          Case Title: Ensource Investments LLC v Tatham et al.
                                       Case 3:17-CV-00079-H-LL
                                        List of Plaintiff’s Exhibits

NUMBER    DATE      DATE                                          DESCRIPTION
         MARKED   ADMITTED
 594.                          Email chain from Mark Willis to Richard Nawracaj and Tom Tatham dated December
                               16, 2016 re: Hopewell – Information Request
                               (PLTF_002014-2016)
 595.                          Email chain from Justin Pannu to Cliff Sharp dated December 14, 2016 re: Title Rover,
                               LLC (unredacted)
                               (PLTF_002017)
 596.                          Email chain from Rich Nawracaj to Tom Tatham dated December 11, 2016 re: Title
                               Rover, LLC
                               (PLTF_002018-2020)
 597.                          Email chain from Rich Nawracaj to Tom Tatham dated December 16, 2016 re:
                               Hopewell- Information Request
                               (PLTF_002021-2023)
 598.                          Email chain from Justin Pannu to Cliff Sharp dated December 14, 2016 re: Title Rover,
                               LLC (unredacted)
                               (PLTF_002024)
 599.                          Email chain from Tom Tatham to Richard Nawracaj dated December 14, 2016 re: Title
                               Rover, LLC
                               (PLTF_002025-2027)
 600.                          Email chain from Mark Willis to Richard Nawracaj dated December 16, 2016 re:
                               WebEx Presentation
                               (PLTF_002028-2032)
 601.                          Email chain from Justin Pannu to Mark Willis dated December 16, 2016 re: WebEx
                               Presentation
                               (PLTF_002033-2036)



                                                   62
            Case 3:17-cv-00079-H-LL Document 145-2 Filed 11/06/19 PageID.2410 Page 64 of 93

                          Case Title: Ensource Investments LLC v Tatham et al.
                                       Case 3:17-CV-00079-H-LL
                                        List of Plaintiff’s Exhibits

NUMBER    DATE      DATE                                         DESCRIPTION
         MARKED   ADMITTED
 602.                          Email chain from Mark Willis to Richard Nawracaj dated December 19, 2016 re:
                               WebEx Presentation
                               (PLTF_002037-2044)
 603.                          Email chain from Richard Nawracaj to Tom Tatham and Mark Willis dated December
                               20, 2016 re: EnSource Investments, Inc.
                               (PLTF_002045-2046)
 604.                          Letter from the Law Office of Richard E. Nawracaj dated December 19, 2016 re:
                               Request for Inspection of Books and Records
                               (PLTF_002047)
 605.                          Email chain from Richard Nawracaj to Mark Willis and Tom Tatham dated December
                               20, 2016 re: EnSource Investments, Inc.
                               (PLTF_002048- 2049)
 606.                          Email chain from Richard Nawracaj to Tom Tatham dated December 20, 2016 re:
                               EnSource Investments, Inc.
                               (PLTF_002050-2052)
 607.                          Email chain from Richard Nawracaj to Tom Tatham dated December 20, 2016 re:
                               EnSource Investments, Inc.
                               (PLTF_002053-2055)
 608.                          Email chain from Tom Tatham to Richard Nawracaj dated December 26, 2016 re: FW:
                               Hopewell Financials 12-15-16 WAJE; attachment
                               (PLTF_002056 – 2058)
 609.                          Hopewell-Pilot Project, LLC A/P Aging Summary as of December 15, 2016
                               (PLTF_002059)
 610.                          Hopewell-Pilot Project, LLC Balance Sheet as of December 15, 2016
                               (PLTF_002060-2061)


                                                  63
            Case 3:17-cv-00079-H-LL Document 145-2 Filed 11/06/19 PageID.2411 Page 65 of 93

                          Case Title: Ensource Investments LLC v Tatham et al.
                                       Case 3:17-CV-00079-H-LL
                                        List of Plaintiff’s Exhibits

NUMBER    DATE      DATE                                         DESCRIPTION
         MARKED   ADMITTED
 611.                          Hopewell-Pilot Project, LLC Profit & Loss March 1 through December 15, 2016
                               (PLTF_002062)
 612.                          Email chain from Tom Tatham to Richard Nawracaj dated December 26, 2016 re: FW:
                               HW Detail 12-15-16 WAJE; attachment
                               (PLTF_002063)
 613.                          Hopewell-Pilot Project, LLC Transaction Detail by Account March 1 through December
                               15, 2016
                               (PLTF_002064-2077)
 614.                          Email chain from Tom Tatham to Richard Nawracaj dated December 26, 2016 re: FW:
                               Hopewell for Oct and Nov 2016 BS & PL; attachment
                               (PLTF_002078-2080)
 615.                          Hopewell-Pilot Project, LLC P&L and BS March through November 2016
                               (PLTF_002081-2084)
 616.                          Hopewell-Pilot Project, LLC P&L March through October 2016
                               (PLTF_002085)

 617.                          Email chain from Tom Tatham to Richard Nawracaj dated December 26, 2016 re:
                               Hopewell for Oct and Nov 2016 BS & PL
                               (PLTF_002086-2089)
 618.                          Email chain from Tom Tatham to Richard Nawracaj dated December 27, 2016 re:
                               Hopewell – MH Monthly BS & PL – 2016 Unaudited; attachment
                               (PLTF_002090-2093)
 619.                          Hopewell-Pilot Project, LLC Balance Sheet as of December 15, 2016
                               (PLTF_002094-2095)
 620.                          Hopewell-Pilot Project, LLC Profit & Loss as of December 1 - 15, 2016
                               (PLTF_002096)
                                                  64
            Case 3:17-cv-00079-H-LL Document 145-2 Filed 11/06/19 PageID.2412 Page 66 of 93

                          Case Title: Ensource Investments LLC v Tatham et al.
                                       Case 3:17-CV-00079-H-LL
                                        List of Plaintiff’s Exhibits

NUMBER    DATE      DATE                                         DESCRIPTION
         MARKED   ADMITTED
 621.                          Hopewell-Pilot Project, LLC Balance Sheet as of November 30, 2016
                               (PLTF_002097-2098)
 622.                          Hopewell-Pilot Project, LLC Profit & Loss and Balance sheets from March - November
                               2016
                               (PLTF_002099 -2115)
 623.                          Email from Tom Tatham to Mark Bush, Justin Pannu, Cliff Sharp, Michael Foran,
                               Deborah Tatham, Mark Willis, tom Tatham, Gill Lopez, Trent Stout, Mike Willis and
                               Dan Lensgraf dated December 29, 2016 re: Notice of Annual Members Meeting for
                               Hopewell-Pilot Project, LLC with proposed Meeting Agenda and selected information;
                               attachment
                               (PLTF_002116-2123)
 624.                          Hopewell-Pilot Project, LLC A/P Aging Summary as of December 15, 2016
                               (PLTF_002124)
 625.                          Hopewell-Pilot Project, LLC Balance Sheet as of December 15, 2016
                               (PLTF_002125-2126)
 626.                          Hopewell-Pilot Project, LLC A/P Aging Summary as of December 15, 2016
                               (PLTF_002127)
 627.                          Hopewell-Pilot Project, LLC Notice of Annual Meeting of Members dated December
                               29, 2016 (PLTF_002128)
 628.                          Hopewell-Pilot Project, LLC Annual Meeting of Members dated January 13, 2017
                               (PLTF_002129)
 629.                          Title Rover, LLC A/P Aging Summary as of December 15, 2016
                               (PLTF_002130)
 630.                          Title Rover, LLC Balance Sheet as of December 15, 2016
                               (PLTF_002131)


                                                  65
            Case 3:17-cv-00079-H-LL Document 145-2 Filed 11/06/19 PageID.2413 Page 67 of 93

                          Case Title: Ensource Investments LLC v Tatham et al.
                                       Case 3:17-CV-00079-H-LL
                                        List of Plaintiff’s Exhibits

NUMBER    DATE      DATE                                         DESCRIPTION
         MARKED   ADMITTED
 631.                          Hopewell-Pilot Project, LLC A/P Aging Summary as of December 15, 2016
                               (PLTF_002132)
 632.                          Title Rover Technology Update 2016 YTD Accomplishments
                               (PLTF_002133-2135)
 633.                          Email chain from Richard Nawracaj to Tom Tatham and Justin Pannu dated December
                               31, 2016
                               (PLTF_002136-2140)
 634.                          Email chain from Richard d Nawracaj to Tom Tatham dated December 30, 2016 re:
                               EnSource Investments, LLC; attachment
                               (PLTF_002141-2142)
 635.                          Letter from the Law Office of Richard Nawracaj dated December 16, 2016 re:
                               Hopewell-Pilot Project Initial Additional Equity Shares Subscription Agreement dated
                               September 29, 2016 (the “Subscription Agreement”)
                               (PLTF_002143)
 636.                          Email chain from Tom Tatham to Richard Nawracaj dated December 30, 2016 re:
                               EnSource Investments, LLC
                               (PLTF_002144)
 637.                          Email chain from Mark Willis to Richard Nawracaj, Justin Pannu and Chad Martin dated
                               January 5, 2017 re: EnSource Investments LLC v. Thomas P. Tatham et al.
                               (PLTF_002145-2146)
 638.                          Email chain from Jerry Johns to Mark Willis, Richard Nawracaj, Justin Pannu and Cliff
                               Sharp dated January 6, 2017 re: EnSouorce Investments LLC v. Thomas P. Tatham et al.
                               (PLTF_002147-2150)
 639.                          Redacted
                               (PLTF_002151)


                                                   66
            Case 3:17-cv-00079-H-LL Document 145-2 Filed 11/06/19 PageID.2414 Page 68 of 93

                          Case Title: Ensource Investments LLC v Tatham et al.
                                       Case 3:17-CV-00079-H-LL
                                        List of Plaintiff’s Exhibits

NUMBER    DATE      DATE                                         DESCRIPTION
         MARKED   ADMITTED
 640.                          Email chain from Richard Nawracaj to Pete Patterson dated January 7, 2017 re:
                               Hopewell Pilot Project
                               (PLTF_002152)
 641.                          Email chain from Richard Nawracaj to Tom Tatham and Pete Patterson dated January 8,
                               2017 re: Hopewell Pilot Project
                               (PLTF_002153-2154)
 642.                          Email chain from Tom Tatham to Mark Bush, Justin Pannu, Cliff Sharp, Michael Foran,
                               Debrah Tatham, Mark Willis, Gil Lopez, Trent Stout, Mike Willis, Dan Lensgraf dated
                               January 12, 2017 re: Notice of Annual Members Meeting for Hopewell-Pilot Project,
                               LLC with proposed Meeting Agenda and selected information
                               (PLTF_002155-2160)
 643.                          EnSource Investments LLC v. Thomas P. Tatham et al Complaint
                               (PLTF_002161-2189)
 644.                          Email chain from Justin Pannu to Tom Tatham dated March 27, 2017 re: 2016 Hopewell
                               K-1
                               (PLTF_002190)
 645.                          Email chain from Justin Pannu to Chad Martin and Jerry Johns dated March 27, 2017 re:
                               Fwd: 2016 Hopewell K-1
                               (PLTF_002191)
 646.                          Email from Richard Nawracaj to Tom Tatham and Mark Willis dated April 3, 2017 re:
                               Letter to Board of Managers
                               (PLTF_002192)
 647.                          Email chain from Justin Pannu to Mark Willis dated May 10, 2017 re: Revised Schedule
                               K-1 for EnSource Investments LLC; attachment
                               (PLTF_002193-2194)


                                                   67
            Case 3:17-cv-00079-H-LL Document 145-2 Filed 11/06/19 PageID.2415 Page 69 of 93

                          Case Title: Ensource Investments LLC v Tatham et al.
                                       Case 3:17-CV-00079-H-LL
                                        List of Plaintiff’s Exhibits

NUMBER    DATE      DATE                                         DESCRIPTION
         MARKED   ADMITTED
 648.                          Letter from the Law Offices of Richard E. Nawracaj dated April 3, 2017 re: EnSource
                               Investments, LLC – Schedule K-1
                               (PLTF_002195-2197)
 649.                          Email from Tracie Martin, CPA to Mark Willis, Michelle Johnson, and Tom Tatham
                               dated June 6, 2016 re: Executed NDAs
                               (PLTF_002198)
 650.                          Confidentiality and Non-competition Agreement dated June 6, 2016 between Hopewell-
                               Pilot Project and Tracey Martin (executed by Tracie Martin)
                               (PLTF_002199-2201)
 651.                          Confidentiality and Non-competition Agreement dated June 6, 2016 between Hopewell-
                               Pilot Project and Chad Martin (executed by Chad Martin)
                               (PLTF_002202-2204)
 652.                          Email chain Jerry Johns to Jeff Merola dated August 1, 2016 re: FW: Hopewell-Pilot
                               Project, LLC
                               (PLTF_002205-2208)
 653.                          Email chain Jerry Johns to Jeff Merola dated August 1, 2016 re: FW: Hopewell-Pilot
                               Project, LLC – Private Placement of Initial Additional Equity Shares
                               (PLTF_002209-2212)
 654.                          Email chain Jerry Johns to Jeff Merola dated August 1, 2016 re: FW: Hopewell-Pilot
                               Project, LLC – Private Placement of Initial Additional Equity Shares
                               (PLTF_002213)
 655.                          Email chain Jerry Johns to Jeff Merola dated August 1, 2016 re: FW: Hopewell-Pilot
                               Project, LLC – Private Placement of Initial Additional Equity Shares
                               (PLTF_002214)



                                                  68
            Case 3:17-cv-00079-H-LL Document 145-2 Filed 11/06/19 PageID.2416 Page 70 of 93

                          Case Title: Ensource Investments LLC v Tatham et al.
                                       Case 3:17-CV-00079-H-LL
                                        List of Plaintiff’s Exhibits

NUMBER    DATE      DATE                                          DESCRIPTION
         MARKED   ADMITTED
 656.                          Email chain Jerry Johns to Jeff Merola dated August 1, 2016 re: FW: Hopewell-Pilot
                               Project, LLC – Private Placement of Initial Additional Equity Shares (“IAE Shares”) –
                               Subscription Documents
                               (PLTF_002215-2217)
 657.                          Email chain Jerry Johns to Jeff Merola dated August 1, 2016 re: FW: NDA Info
                               (PLTF_002218)
 658.                          Email chain Jerry Johns to Tom Tatham dated August 2, 2016 re: FW: Hopewell-Pilot
                               Project, LLC – Private Placement of Initial Additional Equity Shares
                               (PLTF_002219)
 659.                          Email chain from Tom Tatham to Jeff Merola dated August 3, 2016 re: Hopewell-Pilot
                               Project, LLC – Private Placement of Initial Additional Equity Shares – Offering
                               Documents – Confidential Information; attachment
                               (PLTF_002220-2221)
 660.                          Email chain from Tom Tatham to Jeff Merola dated August 3, 2016 re: Hopewell-Pilot
                               Project, LLC – Private Placement of Initial Additional Equity Shares – Offering
                               Documents – Confidential Information
                               (PLTF_002222-2223)
 661.                          Email chain from Tom Tatham to Jeff Merola dated august 3, 2016 re: Hopewell-Pilot
                               Project, LLC – Private Placement of Initial Additional Equity Shares – Offering
                               Documents – Confidential Information
                               (PLTF_002224-2225)
 662.                          Email chain from Tom Tatham to Jeff Merola dated August 4, 2016 re: Hopewell-Pilot
                               Project, LLC – Private Placement of Initial Additional Equity Shares – Meeting to
                               discuss offering – Fri. Aug 5 or Mon. Aug 8?
                               (PLTF_002226-2227)


                                                   69
            Case 3:17-cv-00079-H-LL Document 145-2 Filed 11/06/19 PageID.2417 Page 71 of 93

                          Case Title: Ensource Investments LLC v Tatham et al.
                                       Case 3:17-CV-00079-H-LL
                                        List of Plaintiff’s Exhibits

NUMBER    DATE      DATE                                         DESCRIPTION
         MARKED   ADMITTED
 663.                          Email chain from Tom Tatham to Jeff Merola dated August 4, 2016 re: Hopewell-Pilot
                               Project, LLC – Private Placement of Initial Additional Equity Shares – Meeting to
                               discuss offering – Fri. Aug 5 or Mon. Aug 8?
                               (PLTF_002228-2229)
 664.                          Email chain from Tom Tatham to Jeff Merola dated August 4, 2016 re: Hopewell-Pilot
                               Project, LLC – Private Placement of Initial Additional Equity Shares – Meeting to
                               discuss offering – Fri. Aug 5 or Mon. Aug 8?
                               (PLTF_002230-2232)
 665.                          Email chain from Tom Tatham to Jeff Merola dated August 16, 2016 re: Revised NDA
                               (PLTF_002233-2235)
 666.                          Email from mail@sf-notifications.com to Jeff Merola dated August 19, 2016 re: Tom
                               Tatham Added You to ShareFile.
                               (PLTF_002236)
 667.                          Email from mail@sf-notifications.com to Jeff Merola dated August 19, 2016 re: Tom
                               Tatham Added You to ShareFile.
                               (PLTF_002237)
 668.                          Email from Tom Tatham to Jeff Merola dated August 20, 2016 re: All of you should
                               now be enabled to both the Hopewell and Title Rover data rooms!!
                               (PLTF_002238-2239)
 669.                          Email chain from Tom Tatham to Justin Pannu dated August 24, 2016 re: Follow Up
                               Diligence Queries – Intellectual Property
                               (PLTF_002240-2244)
 670.                          Email chain from Tom Tatham to Jerry Johns and Justin Pannu dated August 24, 2016
                               re: Follow Up Diligence Queries – Intellectual Property
                               (PLTF_002245-2251)


                                                  70
            Case 3:17-cv-00079-H-LL Document 145-2 Filed 11/06/19 PageID.2418 Page 72 of 93

                          Case Title: Ensource Investments LLC v Tatham et al.
                                       Case 3:17-CV-00079-H-LL
                                        List of Plaintiff’s Exhibits

NUMBER    DATE      DATE                                           DESCRIPTION
         MARKED   ADMITTED
 671.                          Email from Jerry Johns to James Dibble dated August 31, 2016 re: FW: Pro Forma
                               Valuations given full dilution following full exercise of all Share Exchange Warrants, all
                               options and satisfactions of all employee milestones (unredacted)
                               (PLTF_002252)
 672.                          Email from Tom Tatham to Jerry Johns and Justin Pannu dated August 31, 2016 re: Pro
                               Forma Valuations given full dilution following full exercise of all Share Exchange
                               Warrants, all options and satisfactions of all employee milestones; attachment
                               (PLTF_2253)
 673.                          Hopewell Pilot Project, LLC Proforma Pre & Post Money Valuations
                               (PLTF_2254)
 674.                          Title Rover, LLC Proforma Pre & Post Money Valuations
                               (PLTF_2255)
 675.                          Email chain from Tom Tatham to Justin Pannu dated Sept4ember 30, 2016 re: EnSource
                               Subscription Agreement to Hopewell Pilot-Project, LLC; attachments
                               (PLTF_002256-2257)
 676.                          Email chain from Tom Tatham to Mark Bush, Justin Pannu, Cliff Sharp, Michael Foran,
                               Debrah Tatham, Mark Willis, Gil Lopez, Trent Stout, Mike Willis, Dan Lensgraf dated
                               December 29, 2016 re: Notice of Annual Members Meeting for Hopewell-Pilot Project,
                               LLC with proposed Meeting Agenda and selected information
                               (PLTF_002258-2265)
 677.                          Email chain Jerry Johns to Jeff Merola dated January 6, 2017 re: FW: EnSource
                               Investments LLC v. Thomas P. Tatham et al.
                               (PLTF_002266-2269)




                                                    71
            Case 3:17-cv-00079-H-LL Document 145-2 Filed 11/06/19 PageID.2419 Page 73 of 93

                          Case Title: Ensource Investments LLC v Tatham et al.
                                       Case 3:17-CV-00079-H-LL
                                        List of Plaintiff’s Exhibits

NUMBER    DATE      DATE                                         DESCRIPTION
         MARKED   ADMITTED
 678.                          Email chain from Justin Pannu to Tom Tatham dated January 12, 2017 re: Notice of
                               Annual Members Meeting for Hopewell-Pilot Project, LLC with proposed meeting
                               Agenda and selected information
                               (PLTF_002270-2271)
 679.                          Email chain from Tom Tatham to Jerry Johns, Jeff Merola and Chad Martin dated
                               March 31, 2017 re: Fwd: Notice of Special Members Meeting for Hopewell-Pilot
                               Project, LLC with proposed meeting Agenda and selected information
                               (PLTF_002272-2275)
 680.                          Email from Tom Tatham to Justin Pannu dated March 27, 2017 re: K-1; attachment
                               (PLTF_002276)
 681.                          Email from Tom Tatham to Justin Pannu dated March 27, 2017 re: 2016 Hopewell K-1;
                               attachment
                               (PLTF_002277)
 682.                          Email chain from Tom Tatham to Justin Pannu dated March 27, 2017 re: 2016 Hopewell
                               K-1 (PLTF_002278)
 683.                          Email chain beginning with email from Tom Tatham to Chad Martin dated 6/1/16 Re:
                               CA & Non-Compete - Hopewell-Pilot Project, LLC (PLTF_002529-PLTF_002530)
 684.                          Email chain beginning with email from Tom Tatham to Chad Martin dated 6/29/16 re:
                               FW: Hopewell-Pilot Project, LLC-Private Placement of Ini'al Addi'onal Equity Shares
                               ("IAE shares")-NOW CONVERTIBLE TO TITLE ROVER, LLC SHARES;
                               attachments: Title Rover, LLC Preliminary Business & Exploitation Plan
                               June 2016; Share Exchange Warrant (PLTF_002531-PLTF_002542)
 685.                          Email from Tom Tatham to Chad Martin and Mark Willis dated 7/27/16 re: Hopewell-
                               Pilot Project, LLC - CA & Non-Compete Agreement (PLTF_002543)



                                                  72
            Case 3:17-cv-00079-H-LL Document 145-2 Filed 11/06/19 PageID.2420 Page 74 of 93

                          Case Title: Ensource Investments LLC v Tatham et al.
                                       Case 3:17-CV-00079-H-LL
                                        List of Plaintiff’s Exhibits

NUMBER    DATE      DATE                                         DESCRIPTION
         MARKED   ADMITTED
 686.                          Email chain beginning with email from Tom Tatham to Cliff Sharp re: Hopewell-Pilot
                               Project, LLC - Private Placement of IAE Shares - Term Sheet & Exchange Warrant –
                               Confidential Information (PLTF_002544-PLTF_002545)
 687.                          Text messages between Mark Willis and Chad Martin beginning with texts dated
                               9/13/16 (PLTF_002546-PLTF_002549)
 688.                          Text messages between Justin Pannu, Tom Tatham, Richard Nawracaj, Cliff Sharp,
                               Jerry Johns beginning with texts dated 9/13/16 (PLTF_002550-PLTF_002551)
 689.                          Text messages between Mark Willis, Justin Pannu beginning with text messages dated
                               8/5/16 (PLTF_002552-PLTF_002560)
 690.                          Text message between Justin Pannu and Tom Tatham beginning with text messages
                               dated 8/9/16 (PLTF_002561-PLTF_002563)
 691.                          Text message from Brent Stanley to Justin Pannu dated July 19. (PLTF_002564)
 692.                          Text messages between Mark Willis and Chad Marin beginning with text messages
                               dated 5/6/16 (PLTF_002565-PLTF_002670)
 693.                          Third Amended and Restated Company Agreement of Hopewell-Pilot Project LLC dated
                               9/1/16 (executed) (with Ensource) (PLTF_002280-PLTF_002319)
 694.                          Hopewell-Pilot Project LLC Initial Additional Equity Shares Subscription Agreement
                               (partially executed) (PLTF_2320-PLTF_002334)
 695.                          Hopewell-Pilot Project LLC Initial Additional Equity Shares Subscription Agreement
                               (partially executed) (PLTF_002335-PLTF_002349)
 696.                          Hopewell-Pilot Project LLC Initial Additional Equity Shares Subscription Agreement
                               (partially executed) (PLTF_002350-PLTF_002364)
 697.                          Secured convertible promissory note dated 9/13/16 from Hopewell to Ensource
                               (executed) PLTF_002365-PLTF_002367)


                                                   73
            Case 3:17-cv-00079-H-LL Document 145-2 Filed 11/06/19 PageID.2421 Page 75 of 93

                          Case Title: Ensource Investments LLC v Tatham et al.
                                       Case 3:17-CV-00079-H-LL
                                        List of Plaintiff’s Exhibits

NUMBER    DATE      DATE                                          DESCRIPTION
         MARKED   ADMITTED
 698.                          Hopewell-Pilot Project LLC Initial Additional Equity Shares Subscription Agreement
                               (executed) (PLTF_002368-PLTF_002382)
 699.                          Guaranty Agreement between Mark Willis and Ensource dated 9/13/16 (executed)
                               (PLTF_002383-PLTF_002389)
 700.                          Security Agreement between Hopewell and Ensource dated 9/13/16 (executed)
                               (PLTF_002390-PLTF_002395)
 701.                          Confidentiality and Non-Competition Agreement between Hopewell and Justin Pannu
                               dated 8/15/16 (PLTF_002396-PLTF_002398)
 702.                          Second Amended and Restated Company Agreement of Title Rover LLC dated 9/1/16
                               (executed) (PLTF_002399-PLTF_002429)
 703.                          Third Amended and Restated Company Agreement of Hopewell-Pilot Project LLC dated
                               9/1/16 (executed) (without Ensource) PLTF_002430-PLTF_002468)
 704.                          Plaintiff’s Expert Report of Jason Frankovitz
 705.                          Document subpoena to Title Rover c/o Bankruptcy Trustee Rodney Tow, dated 2/26/19

 706.                          Confidentiality Agreement between Rodney Tow as Trustee for Title Rover and
                               Hopewell-Pilot Project; and Ensource Investments LLC, dated 3/5/19.

 707.                          Stipulated Protective Order signed by Brent Stanley

 708.                          Stipulated Protective Order signed by Joseph Haynes

 709.                          Email chain beginning with email between Brent Stanley and Rodney Tow dated
                               4/23/19 re: Hopewell/Title Rover Information (PLTF_003563-PLTF_003569)


                                                   74
            Case 3:17-cv-00079-H-LL Document 145-2 Filed 11/06/19 PageID.2422 Page 76 of 93

                          Case Title: Ensource Investments LLC v Tatham et al.
                                       Case 3:17-CV-00079-H-LL
                                        List of Plaintiff’s Exhibits

NUMBER    DATE      DATE                                          DESCRIPTION
         MARKED   ADMITTED
 710.                          Email chain beginning with email from R. J. Shannon to Bonnie McKnight and Alan
                               Gerger dated 4/23/19 re: Hopewell Pilot Project (17-32880) & Title Rover (17-32881)
                               P(LTF_003570-PLTF_003573)

 711.                          Transcript of 341 Meeting of Creditors (PLTF_003522-PLTF_003562)

 712.                          Transcript from Motion to Convert Case from Chapter 11 to Chapter 7 or to Dismiss
                               (Doc. #54); Chapter 11 Plan of Reorganization (Doc. #64) (PLTF_003574-
                               PLTF_003686)
 713.                          Documents produced by Title Rover LLC in response to subpoena to bankruptcy Trustee
                               Rodney Tow
 714.                          PDF of print out from inc.com re: Willis Group (PLTF_003517-PLTF_003521)

 715.
 716.                          FED. R. CIV. P. 26(a)(1)(A) Initial Disclosures of Defendants Mark A. Willis; Beyond
                               Review, LLC; Image Engine, LLC; and Willis Group, LLC
 717.                          Email chain from Tom Tatham to Michelle Johnson dated June 7, 2016 re: Documents
                               for 4PM meeting with Chad Martin; attachments (WIL_00000798-799)
 718.                          Confidentiality and Non-competition Agreement between Hopewell- Pilot Project, LLC
                               and Chad Martin [not executed]
                               (WIL_00000800-802)
 719.                          Private Placement Memorandum and Executive Summary for Hopewell-Pilot Project,
                               LLC and Project Highlights with Madison County map units
                               (WIL_00000803-811)


                                                   75
            Case 3:17-cv-00079-H-LL Document 145-2 Filed 11/06/19 PageID.2423 Page 77 of 93

                          Case Title: Ensource Investments LLC v Tatham et al.
                                       Case 3:17-CV-00079-H-LL
                                        List of Plaintiff’s Exhibits

NUMBER    DATE      DATE                                           DESCRIPTION
         MARKED   ADMITTED
 720.                          Hopewell-Pilot Project, LLC Subscription Booklet for Initial Additional Equity Shares
                               dated May 31, 2016
                               (WIL_00000812-830)
 721.                          Amended and Restated Company Agreement of Hopewell-Pilot Project, LLC
                               (WIL_00000831-863)
 722.                          Email from Mark Willis with conference information dated 6/7/2016 re: Meeting
                               between Mark Willis/ Chad Martin/ Tom Tatham – Discuss Hopewell Opportunity
                               (WIL_00000864)
 723.                          Email chain from Tom Tatham to Justin Pannu dated 8/18/2016 re: Profit Potential –
                               Hopewell opportunities
                               (WIL_00000865-869)
 724.                          Email chain from Tom Tatham to Justin Pannu dated 8/18/16 re: Talking points
                               (WIL_00000870-872)
 725.                          Email from Tom Tatham to Jerry Johns and Justin Pannu dated 8/31/16 re: Pro Forma
                               Valuations given full dilution following full exercise of all Share Exchange Warrants, all
                               Options and satisfaction of all Employee Milestones; attachments
                               (WIL_00000873)
 726.                          Proforma Pre & Post Valuations Hopewell-Pilot Project, LLC and Title Rover, LLC
                               (WIL_00000874-880)
 727.                          Email chain from Tom Tatham to Justin Panuu dated 8/27/16 re: Dilution/ OA/ TR/
                               other provisions
                               (WIL_00000881-883)
 728.                          Email chain from Tom Tatham to Robert Humphrey dated 8/8/16 re: Hopewell-Pilot
                               Project, LLC – Private Placement of Initial Additional Equity Shares (“IAE Shares”) –
                               Confidential Information; attachments
                               (WIL_00000884-886)
                                                    76
            Case 3:17-cv-00079-H-LL Document 145-2 Filed 11/06/19 PageID.2424 Page 78 of 93

                          Case Title: Ensource Investments LLC v Tatham et al.
                                       Case 3:17-CV-00079-H-LL
                                        List of Plaintiff’s Exhibits

NUMBER    DATE      DATE                                          DESCRIPTION
         MARKED   ADMITTED
 729.                          Executive Summary for Hopewell-Pilot Project, LLC
                               (WIL_00000887-888)
 730.                          Hopewell-Pilot Project, LLC Madison County unit map
                               (WIL_00000889)
 731.                          Hopewell-Pilot Project, LLC term sheet for the private placement of initial additional
                               equity shares July 2016
                               (WIL_00000890-897)
 732.                          Title Rover, LLC Preliminary Business & Exploitation Plan June 2016
                               (WIL_00000898-890)
 733.                          Title Rover, LLC forms Exploitation – JV Cos (PowerPoint slide)
                               (WIL_00000901)
 734.                          Email chain from Tom Tatham to Justin Pannu, Jerry Johns, Chad Martin, Mark Willis
                               and Richard Nawracaj dated 12/8/16 re: Hopewell-Pilot Project LLC – Progress report
                               as of November 30, 2016; attachments
                               (WIL_00000902-903)
 735.                          Hopewell-Pilot Project, LLC progress report to investors and lenders as of November
                               30, 2016
                               (WIL_00000904-905)
 736.                          Email from Tom Tatham to Gil Lopez, Trent Stout, mmc/34@sbcglobal.net, Justin
                               Pannu, Jerry Johns, Jeff Merla, ecsharp111@gmail.com, and Chad Martin dated 12/7/16
                               re: Hopewell-Pilot Project, LLC – progress report as of November 30, 2016; attachment
                               (WIL_00000906)
 737.                          Hopewell-Pilot Project, LLC progress report to investors and lenders as of November
                               30, 2016
                               (WIL_00000907-908)


                                                   77
            Case 3:17-cv-00079-H-LL Document 145-2 Filed 11/06/19 PageID.2425 Page 79 of 93

                          Case Title: Ensource Investments LLC v Tatham et al.
                                       Case 3:17-CV-00079-H-LL
                                        List of Plaintiff’s Exhibits

NUMBER    DATE      DATE                                          DESCRIPTION
         MARKED   ADMITTED
 738.                          Email chain from Justin Pannu to Tom Tatham dated 1/12/17 re: Notice of annual
                               members meeting for Hopewell-Pilot Project, LLC with proposed meeting agenda and
                               selected information
                               (WIL_00000909-911)
 739.                          Email from Cliff Sharp to Tom Tatham, Jerry Johns, Chad Martin, Mark Willis, Jeff
                               Merola, Richard Nawracaj, and Justin Pannu dated 9/30/16 re: Member Signature Page;
                               attachment
                               (WIL_00000912)
 740.                          Member signature page for Hopewell- Pilot Project, LLC executed by Cliff Sharp
                               (WIL_00000913)
 741.                          Email chain from Jerry Johns to Mark Willis, Richard Nawracaj, Justin Pannu, Chad
                               Martin, and Cliff Sharp dated 1/6/17 re: EnSource Investments LLC v. Thomas P.
                               Tatham et al.
                               (WIL_00000914-917)
 742.                          Email chain from Tom Tatham to Justin Pannu dated 10/28/16 re: Oct 28 Subscription
                               Payment
                               (WIL_00000918-920)
 743.                          Email chain from Mark Willis to Tom Tatham dated 10/27/16 re: FW: Oct 28
                               Subscription Payment
                               (WIL_00000921-922)
 744.                          Email chain from Tom Tatham to Justin Pannu and Cliff Sharp dated 10/5/16 re: Title
                               Rover, LLC – Share Exchange Warrant – EW-8; attachment
                               (WIL_00000923)
 745.                          Share Exchange Warrant to exchange initial additional equity shares of Hopewell- Pilot
                               Project, LLC for common shares of Title Rover, LLC (void after June 30, 2017)
                               (WIL_00000924-930)
                                                   78
            Case 3:17-cv-00079-H-LL Document 145-2 Filed 11/06/19 PageID.2426 Page 80 of 93

                          Case Title: Ensource Investments LLC v Tatham et al.
                                       Case 3:17-CV-00079-H-LL
                                        List of Plaintiff’s Exhibits

NUMBER    DATE      DATE                                          DESCRIPTION
         MARKED   ADMITTED
 746.                          Email chain from Tom Tatham to Justin Pannu dated 9/30/16 re: EnSource Subscription
                               Agreement to Hopewell Pilot-Project LLC
                               (WIL_00000931-932)
 747.                          Email chain from Tom Tatham to Justin Pannu dated 9/30/16 re: EnSource Subscription
                               Agreement to Hopewell Pilot-Project LLC; attachments
                               (WIL_00000933-934)
 748.                          Hopewell-Pilot Project, LLC initial additional equity shares subscription agreement
                               executed by Tom Tatham, Mark Willis and Justin Pannu
                               (WIL_00000935-949)
 749.                          Schedule A – Member information,
                               (WIL_00000950-951)
 750.                          Member signature page for Hopewell-Pilot Project, LLC (not executed)
                               (WIL_00000952)
 751.                          Email chain from Tom Tatham to Justin Pannu dated 9/23/16 re: Increase in subscription
                               amount.
                               (WIL_00000953-954)
 752.                          Email chain from Tom Tatham to Justin Pannu dated 9/5/16 re: Proposed Language to
                               Address and Resolve CPs
                               (WIL_00000955-962)
 753.                          Email from Justin Pannu to Tom Tatham dated 9/2/16 re: EnSource Subscription
                               Agreement; attachment
                               (WIL_00000963)
 754.                          Hopewell-Pilot Project, LLC initial additional equity shares subscription agreement
                               executed by Justin Pannu
                               (WIL_00000964-978)


                                                   79
            Case 3:17-cv-00079-H-LL Document 145-2 Filed 11/06/19 PageID.2427 Page 81 of 93

                          Case Title: Ensource Investments LLC v Tatham et al.
                                       Case 3:17-CV-00079-H-LL
                                        List of Plaintiff’s Exhibits

NUMBER    DATE      DATE                                           DESCRIPTION
         MARKED   ADMITTED
 755.                          Email chain from Tom Tatham to Justin Pannu dated 8/23/16 re: Follow up diligence
                               queries – intellectual property
                               (WIL_00000979-981)
 756.                          Email chain from Tom Tatham to Justin Pannu dated 8/20/16 re: Due diligence list –
                               drop box or online data room; attachments
                               (WIL_00000982-985)
 757.                          Due Diligence Legal Checklist – preliminary legal due diligence checklist – Hopewell-
                               Pilot Project, LLC
                               (WIL_00000986-994)
 758.                          Due Diligence Legal Checklist – preliminary legal due diligence checklist – Title Rover
                               LLC
                               (WIL_00000995-1003)
 759.                          Email chain from Tom Tatham to Justin Pannu dated 8/18/16 re: talking points
                               (WIL_00001004-1008)
 760.                          Email chain from Tom Tatham to Justin Pannu dated 8/17/16 re: Due diligence list –
                               Drop box or online data room; attachments
                               (WIL_00001009-1011)
 761.                          Due Diligence Legal Checklist – preliminary legal due diligence checklist – Title Rover
                               LLC
                               (WIL_00001012-1020)
 762.                          Due Diligence Legal Checklist – preliminary legal due diligence checklist – Hopewell-
                               Pilot Project, LLC
                               (WIL_00001021-1029)
 763.                          Email from Justin Pannu to Tom Tatham dated 8/16/16 re: Due Diligence List;
                               attachment
                               (WIL_00001030)
                                                   80
            Case 3:17-cv-00079-H-LL Document 145-2 Filed 11/06/19 PageID.2428 Page 82 of 93

                          Case Title: Ensource Investments LLC v Tatham et al.
                                       Case 3:17-CV-00079-H-LL
                                        List of Plaintiff’s Exhibits

NUMBER    DATE      DATE                                          DESCRIPTION
         MARKED   ADMITTED
 764.                          Due Diligence Legal Checklist – preliminary legal due diligence checklist – Hopewell-
                               Pilot Project, LLC
                               (WIL_00001031-1039)
 765.                          Due Diligence Legal Checklist – preliminary legal due diligence checklist – Title Rover
                               LLC
                               (WIL_00001040-1048)
 766.                          Email from Richard Nawracaj to Tom Tatham and Mark Willis dated 7/19/17 re:
                               EnSource Investments LLC v. Thomas P. Tatham et al. Case No. 17 CV 0079;
                               attachment
                               (WIL_00001049)
 767.                          Complaint for Case No. 17-CV-00079-H-JM, EnSource Investments LLC v. Thomas P.
                               Tatham, et al.
                               (WIL_00001050-1071)
 768.                          Email from Richard Nawracaj to Tom Tatham and Pete Patterson dated 1/8/17 re:
                               Hopewell Pilot Project
                               (WIL_00001072-1073)
 769.                          Email chain from Richard Nawracaj to Justin Pannu, Chad Martin, Jerry Johns, and Cliff
                               Sharp dated 1/6/17 re: EnSource Investments LLC v. Thomas P. Tatham et al.
                               (WIL_00001074-1076)
 770.                          Email chain from Tom Tatham to Richard Nawracaj dated 1/4/17 re: EnSource
                               Investments LLC v. Thomas P. Tatham et al.
                               (WIL_00001077)
 771.                          Email from Richard Nawracaj to Tom Tatham and Mark Willis dated 1/4/17 re:
                               EnSource Investments LLC v. Thomas P. Tatham et al; attachment
                               (WIL_00001078)


                                                   81
            Case 3:17-cv-00079-H-LL Document 145-2 Filed 11/06/19 PageID.2429 Page 83 of 93

                          Case Title: Ensource Investments LLC v Tatham et al.
                                       Case 3:17-CV-00079-H-LL
                                        List of Plaintiff’s Exhibits

NUMBER    DATE      DATE                                         DESCRIPTION
         MARKED   ADMITTED
 772.                          Complaint, EnSource Investments LLC v. Thomas P. Tatham
                               (WIL_00001079-1100)
 773.                          Email chain from Richard Nawracaj to Tom Tatham dated 12/30/16 re: FWD: EnSource
                               Investments, LLC; attachment
                               (WIL_00001101)
 774.                          Letter from Richard Nawracaj to Mark Willis re: Hopewell-Pilot Project, LLC Initial
                               Additional Equity Shares Subscription Agreement dated September 29, 2016 (the
                               “Subscription Agreement”)
                               (WIL_00001102)
 775.                          Email chain from Richard Nawracaj to Tom Tatham and Justin Pannu dated 12/30/16 re:
                               Final Subscription Payment due on or before December 31, 2016
                               (WIL_00001103-1107)
 776.                          Email chain from Tom Tatham to Richard Nawracaj dated 12/28/16 re: Hopewell – MH
                               Monthly BS & PL – 2016 Unaudited
                               (WIL_00001108-1111)
 777.                          Email chain from Richard Nawracaj to Tom Tatham dated 12/28/16 re: Hopewell – MH
                               Monthly BS & PL – 2016 Unaudited
                               (WIL_00001112-1115)
 778.                          Email chain from Tom Tatham to Richard Nawracaj dated 12/27/16 re: Hopewell – MH
                               Monthly BL & PL – 2016 Unaudited; attachment
                               (WIL_00001116-1118)
 779.                          Hopewell-Pilot Project, LLC Balance Sheets and Profit and Loss Statements from March
                               2016 to December 2016
                               (WIL_00001119-1140)



                                                  82
            Case 3:17-cv-00079-H-LL Document 145-2 Filed 11/06/19 PageID.2430 Page 84 of 93

                          Case Title: Ensource Investments LLC v Tatham et al.
                                       Case 3:17-CV-00079-H-LL
                                        List of Plaintiff’s Exhibits

NUMBER    DATE      DATE                                         DESCRIPTION
         MARKED   ADMITTED
 780.                          Email chain from Tom Tatham to Richard Nawracaj dated 12/16/16 re: Hopewell for
                               Oct and Nov 2016 BS & PL; attachments
                               (WIL_00001141)
 781.                          Hopewell-Pilot Project, LLC Balance Sheet as of October 31, 2016
                               (WIL_00001142)
 782.                          Hopewell-Pilot Project, LLC Balance Sheet as of November 30, 2016
                               (WIL_00001143-1144)
 783.                          Hopewell-Pilot Project, LLC P&L March through October 2016
                               (WIL_00001145)
 784.                          Hopewell-Pilot Project, LLC P&L March through November 2016
                               (WIL_00001146)
 785.                          Email chain from Tom Tatham to Richard Nawracaj dated 12/26/16 re: FW: HW Detail
                               12-15-16 WAJE; attachment
                               (WIL_00001147)
 786.                          Hopewell-Pilot Project, LLC Transaction Detail by Account March 1 through December
                               15, 2016
                               (WIL_00001148-1161)
 787.                          Email chain from Tom Tatham to Richard Nawracaj dated 12/26/16 re: FW: Hopewell
                               Financials 12-15-16 WAJE; attachments
                               (WIL_00001162)
 788.                          Hopewell- Pilot Project, LLC A/P Aging Summary as of December 15, 2016
                               (WIL_00001163)
 789.                          Hopewell-Pilot Project, LLC Balance Sheet as of December 15, 2016
                               (WIL_00001164-1165)
 790.                          Hopewell-Pilot Project, LLC Profit & Loss March 1 through December 15, 2016
                               (WIL_00001166)
                                                  83
            Case 3:17-cv-00079-H-LL Document 145-2 Filed 11/06/19 PageID.2431 Page 85 of 93

                          Case Title: Ensource Investments LLC v Tatham et al.
                                       Case 3:17-CV-00079-H-LL
                                        List of Plaintiff’s Exhibits

NUMBER    DATE      DATE                                         DESCRIPTION
         MARKED   ADMITTED
 791.                          Email from Richard Nawracaj to Tom Tatham and Mark Willis dated 12/20/16 re:
                               EnSource Investments Inc.; attachment
                               (WIL_00001167)
 792.                          Letter from Richard Nawracaj dated December 19, 2016 re: Request for Inspection of
                               Books and Records
                               (WIL_00001168)
 793.                          Email chain from Tom Tatham to Richard Nawracaj dated 11/11/16 re: Oct 28
                               Subscription Payment
                               (WIL_00001169-1171)
 794.                          Email chain from Tom Tatham to Richard Nawracaj dated 10/11/16 re: Third Amended
                               and Restated company Agreement for Hopewell-Pilot Project, LLC as of 9/30/16 with
                               amended Schedule A
                               (WIL_00001172-1174)
 795.                          Email chain from Tom Tatham to Richard Nawracaj 10/7/16 re: Third Amended and
                               Restated company Agreement for Hopewell-Pilot Project, LLC as of 9/30/16 with
                               amended Schedule A; attachment
                               (WIL_00001175-1176)
 796.                          Second Amended and Restated Company Agreement of Title Rover, LLC – effective
                               September 1, 2016
                               (WIL_00001177-1207)
 797.                          Email chain from Richard Nawracaj to Tom Tatham, Justin Pannu, and Cliff Sharp dated
                               10/6/16 re: Title Rover, LLC – Share Exchange Warrant – EW-8
                               (WIL_00001208)
 798.                          Email chain from Tom Tatham to Richard Nawracaj dated 9/29/16 re: EnSource
                               Subscription to Hopewell Pilot; attachments
                               (WIL_00001209-1210)
                                                   84
            Case 3:17-cv-00079-H-LL Document 145-2 Filed 11/06/19 PageID.2432 Page 86 of 93

                          Case Title: Ensource Investments LLC v Tatham et al.
                                       Case 3:17-CV-00079-H-LL
                                        List of Plaintiff’s Exhibits

NUMBER    DATE      DATE                                         DESCRIPTION
         MARKED   ADMITTED
 799.                          Third Amended and Restated Company Agreement of Hopewell-Pilot Project, LLC –
                               September 1, 2016 [executed by members]
                               (WIL_00001211-1249)
 800.                          Second Amended and Restated Company Agreement of Title Rover, LLC – Effective:
                               September 1, 2016
                               (WIL_00001250-1280)
 801.                          Email chain from Richard Nawracaj to Pat Doherty and Tom Tatham dated 9/22/16 re:
                               Revised Company Agreement – Title Rover, LLC
                               (WIL_00001281-1283)
 802.                          Email chain from Richard Nawracaj to Pat Doherty and Tom Tatham dated 9/19/16 re:
                               Revised Company Agreement – Title Rover, LLC; attachment
                               (WIL_00001284-1285)
 803.                          Second Amended and Restated Company Agreement of Title Rover – Effective:
                               September 1, 2016
                               (WIL_00001286-1313)
 804.                          Email from Richard Nawracaj to Tom Tatham and Mark Willis dated 9/13/16 re:
                               Execution Versions of Documents; attachments
                               (WIL_00001314)
 805.                          Guaranty Agreement dated September 13, 2016 by Mark Willis in favor of EnSource
                               Investments LLC (not executed)
                               (WIL_00001315-1321)
 806.                          Secured Convertible Promissory Note dated September 13, 2016 for $205,000 –
                               Hopewell- Pilot Project LLC, borrower, and EnSource Investments, LLC, lender
                               (WIL_00001322-1324)



                                                  85
            Case 3:17-cv-00079-H-LL Document 145-2 Filed 11/06/19 PageID.2433 Page 87 of 93

                          Case Title: Ensource Investments LLC v Tatham et al.
                                       Case 3:17-CV-00079-H-LL
                                        List of Plaintiff’s Exhibits

NUMBER    DATE      DATE                                         DESCRIPTION
         MARKED   ADMITTED
 807.                          Security Agreement dated September 13, 2016 between Hopewell-Pilot Project, LLC,
                               debtor, and EnSource Invesments, LLC, secured party
                               (WIL_00001325-1330)
 808.                          Guaranty Agreement dated September 13, 2016 by Mark Willis in favor of EnSource
                               Investments LLC (not executed)
                               (WIL_00001331-1337)
 809.                          Secured Convertible Promissory Note dated September 13, 2016 for $205,000 –
                               Hopewell- Pilot Project LLC, borrower, and EnSource Investments, LLC, lender
                               (WIL_00001338-1340)
 810.                          Email chain from Tom Tatham to Richard Nawracaj dated 9/13/16 re: Bridge Loan
                               Documents
                               (WIL_00001341-1344)
 811.                          Email chain from Tom Tatham to Richard Nawracaj dated 9/13/16 re: Bridge Loan
                               Documents
                               (WIL_00001345-1348)
 812.                          Email chain from Richard Nawracaj to Tom Tatham dated 9/12/16 re: Brige Loan
                               Documents; attachments
                               (WIL_00001349-1350)
 813.                          Security Agreement dated September 13, 2016 between Hopewell-Pilot Project, LLC,
                               debtor, and EnSource Investments LLC, secured party (not executed)
                               (WIL_00001351-1356)
 814.                          Security Agreement dated September 13, 2016 between Hopewell-Pilot Project, LLC,
                               debtor, and EnSource Investments LLC, secured party (not executed)
                               (WIL_00001357-1362)



                                                  86
            Case 3:17-cv-00079-H-LL Document 145-2 Filed 11/06/19 PageID.2434 Page 88 of 93

                          Case Title: Ensource Investments LLC v Tatham et al.
                                       Case 3:17-CV-00079-H-LL
                                        List of Plaintiff’s Exhibits

NUMBER    DATE      DATE                                         DESCRIPTION
         MARKED   ADMITTED
 815.                          Secured Convertible Promissory Note dated September 13, 2016 for $205,000 –
                               Hopewell- Pilot Project LLC, borrower, and EnSource Investments, LLC, lender (not
                               executed)
                                (WIL_00001363-1365)
 816.                          Secured Convertible Promissory Note dated September 13, 2016 for $205,000 –
                               Hopewell- Pilot Project LLC, borrower, and EnSource Investments, LLC, lender (not
                               executed)
                               (WIL_00001366-1367)
 817.                          Email chain from Tom Tatham to Richard Nawracaj dated 9/12/16 re: Bridge Loan
                               Documents
                               (WIL_00001368)
 818.                          Secured Convertible Promissory Note dated September 12, 2016 for $205,000 –
                               Hopewell- Pilot Project LLC, borrower, and EnSource Investments, LLC, lender (not
                               executed)
                               (WIL_00001369-1370)
 819.                          Security Agreement dated September 12, 2016 between Hopewell-Pilot Project, LLC,
                               debtor, and EnSource Investments LLC, secured party (not executed, highlighted)
                               (WIL_00001371-1376)
 820.                          Email from Richard Nawracaj to Tom Tatham dated 9/12/16 re: Bridge Loan
                               Documents; attachments
                               (WIL_00001377)
 821.                          Secured Convertible Promissory Note dated September 12, 2016 for $205,000 –
                               Hopewell- Pilot Project LLC, borrower, and EnSource Investments, LLC, lender (not
                               executed)
                               (WIL_00001378-1379)


                                                  87
            Case 3:17-cv-00079-H-LL Document 145-2 Filed 11/06/19 PageID.2435 Page 89 of 93

                          Case Title: Ensource Investments LLC v Tatham et al.
                                       Case 3:17-CV-00079-H-LL
                                        List of Plaintiff’s Exhibits

NUMBER    DATE      DATE                                         DESCRIPTION
         MARKED   ADMITTED
 822.                          Guaranty Agreement dated September 12, 2016 by Mark Willis in favor of EnSource
                               Investments LLC (not executed)
                               (WIL_00001380-1387)
 823.                          Security Agreement dated September 12, 2016 between Hopewell-Pilot Project, LLC,
                               debtor, and EnSource Investments LLC, secured party (not executed)
                               (WIL_00001388-1393)
 824.                          Email chain from Tom Tatham to Richard Nawracaj dated 9/12/16 re: Revised Company
                               Agreements; attachment
                               (WIL_00001394-1398)
 825.                          Promissory note dated August 13, 2016 between Mark Willis and Hopewell-Pilot Project
                               LLC, makers, and EnSource Investments, LLC, payee (not executed, highlighted)
                               (WIL_00001399-1400)
 826.                          Email chain from Richard Nawracaj to Tom Tatham dated 9/6/16 re: EnSource
                               Subscription Agreement
                               (WIL_00001401-1402)
 827.                          Email chain from Richard Nawracaj to Tom Tatham dated 9/6/16 re: EnSource
                               Subscription Agreement; attachment
                               (WIL_00001403-1404)
 828.                          Hopewell-Pilot Project, LLC initial additional equity shares subscription agreement
                               (executed by Justin Pannu)
                               (WIL_00001405-1419)
 829.                          Email chain from Tom Tatham to Richard Nawracaj dated 9/6/16 re: Proposed Language
                               to Address and Resolve CPs
                               (WIL_00001420-1429)



                                                  88
            Case 3:17-cv-00079-H-LL Document 145-2 Filed 11/06/19 PageID.2436 Page 90 of 93

                          Case Title: Ensource Investments LLC v Tatham et al.
                                       Case 3:17-CV-00079-H-LL
                                        List of Plaintiff’s Exhibits

NUMBER    DATE      DATE                                          DESCRIPTION
         MARKED   ADMITTED
 830.                          Email chain from Tom Tatham to Richard Nawracaj dated 9/5/16 re: Proposed Language
                               to Address and Resolve CPs
                               (WIL_00001430-1437)
 831.                          Email chain from Tom Tatham to Richard Nawracaj dated 9/2/16 re: Proposed Language
                               to Address and Resolve CPs
                               (WIL_00001438-1442)
 832.                          Email chain from Tom Tatham to Richard Nawracaj dated 9/2/16 re: Proposed Language
                               to Address and Resolve CPs; attachment
                               (WIL_00001443-1147)
 833.                          Amended and Restated Company Agreement of Title Rover, LLC effective June 30,
                               2016 (not executed, highlighted)
                               (WIL_00001448-1473)
 834.                          Email chain from Justin Pannu to Mark Willis dated 12/16/16 re: WebEx Presentation
                               (WIL_00001474-1477)
 835.                          Email chain from Justin Pannu to Mark Willis dated 12/8/16 re: Hopewell-Pilot Project,
                               LLC – Progress report as of November 30, 2016
                               (WIL_00001478-1480)
 836.                          Email chain from Justin Pannu to Tom Tatham dated 9/29/16 re: EnSource Subscription
                               to Hopewell Pilot
                               (WIL_00001481-1483)
 837.                          Email chain from Justin Pannu to Mark Willis dated 9/13/16 re: Call with Mark Willis
                               (WIL_00001484-1485)
 838.                          Email chain from Richard Nawracaj to Tom Tatham dated 12/20/16 re: EnSource
                               Investments, Inc.
                               (WIL_00001486-1487)


                                                   89
            Case 3:17-cv-00079-H-LL Document 145-2 Filed 11/06/19 PageID.2437 Page 91 of 93

                          Case Title: Ensource Investments LLC v Tatham et al.
                                       Case 3:17-CV-00079-H-LL
                                        List of Plaintiff’s Exhibits

NUMBER    DATE      DATE                                         DESCRIPTION
         MARKED   ADMITTED
 839.                          Email chain from Richard Nawracaj to Mark Willis dated 12/18/16 re: WebEx
                               Presentation
                               (WIL_00001488-1493)
 840.                          Email from Richard Nawracaj to Mark Willis dated 12/16/16 re: EnSource Investments,
                               LLC; attachment
                               (WIL_00001494)
 841.                          Letter from Richard Nawracaj to Mark Willis dated December 16, 2016 re: Hopewell-
                               Pilot Project, LLC Initial Additional Equity Shares Subscription Agreement dated
                               September 29, 2016 (the “Subscription Agreement”)
                               (WIL_00001495)
 842.                          Email chain from Richard Nawracaj to Tom Tatham dated 10/26/16 re: Oct 28
                               Subscription Payment
                               (WIL_00001496-1498)
 843.                          Email chain from Richard Nawracaj to tom Tatham dated 9/13/16 re: Execution
                               Versions of Documents
                               (WIL_00001499)
 844.                          Email chain between John Martin and Brent Stanley dated 10/26/16-10/28/16 re:
                               schedule. (WIL_2246-2247)
 845.                          Email chain between between Tom Tatham and Jerome Johns dated 8/26/16 with email
                               chain between Justin Pannu and Tom Tatham below; Re: Follow Up Diligence Queries -
                               Title Rover Dilution Issues. (WIL_3143-3153)
 846.                          Development Plan (Statement of Work) between Willis Group US and Beyond
                               Recognition LLC dated 6/24/16. (WIL_373-375)
 847.                          Document titled General Summary of Pertinent Terms in that certain Settlement
                               Agreement dated June 24, 2016 as such agreement relates to Title Rover LLC.
                               (WIL_620)
                                                  90
            Case 3:17-cv-00079-H-LL Document 145-2 Filed 11/06/19 PageID.2438 Page 92 of 93

                          Case Title: Ensource Investments LLC v Tatham et al.
                                       Case 3:17-CV-00079-H-LL
                                        List of Plaintiff’s Exhibits

NUMBER    DATE      DATE                                          DESCRIPTION
         MARKED   ADMITTED
 848.                          Email chain between Brent Stanley and Jerome Johns dated 7/18/16-7/26/16 with
                               attachment: TitleRover July 26.pptx. (WIL_3272-3274 (emails), WIL_3275-3285
                               (attachment))
 849.                          Memorandum of Agreement between Title Rover and Hopewell-Pilot Project dated
                               4/4/16. (WIL_443-444)
 850.                          Hopewell-Pilot Project LLC Schedule of Consulting and Contractor Agreements.
                               (WIL_445)
 851.                          Intellectual Property Assignment between Mark Bush and Hopewell-Pilot Project dated
                               6/10/16. (WIL_1631-1632)
 852.                          Hopewell-Pilot Project LLC Memorandum of Agreement Consulting Services to be
                               provided by Mark A. Bush June 10, 2016. (WIL_1665)
 853.                          Willis Group Corporate Organization Chart, WIL_000172-WIL_000180
 854.                          Willis Group Entity Summary, WIL_000376 – WIL_000395
 855.                          Title Rover, LLC Schedule of Corporate Information, WIL_000747
 856.                          Tesseract Apache 2.0 License (PLTF_003687-PLTF_003692)
 857.                          Plaintiff Ensource Investments LLC’s Amended Complaint
 858.                          Willis Defendants’ Answer to Amended Complaint
 859.                          Tatham Defendants’ Answer to Amended Complaint
 860.                          Declaration of Mark A. Willis in support of Motion for Summary Judgment or, in the
                               Alternative, Motion for Summary Adjudication


                                                   91
            Case 3:17-cv-00079-H-LL Document 145-2 Filed 11/06/19 PageID.2439 Page 93 of 93

                          Case Title: Ensource Investments LLC v Tatham et al.
                                       Case 3:17-CV-00079-H-LL
                                        List of Plaintiff’s Exhibits

NUMBER    DATE      DATE                                         DESCRIPTION
         MARKED   ADMITTED
 861.                          Correspondence received by Panakos Law APC on 11/5/19 re: Ensource Investments vs.
                               Willis et al Case No. 3:17-cv-00079-H-LL with attachment, letter dated 9/29/15 from
                               BHP to Mark Willis. (PLTF_003693-PLTF_003694)
 862.                          Plaintiffs’ Verified First Amended Petition for Damages and Application for Temporary
                               Restraining Order and Injunctive Relief, Cause No. 2015-47495, In the District Court,
                               Harris County, Texas, 129th Judicial District (PLTF_003695-PLTF_003725)
 863.                          Affidavit of Mark Willis, Cause No. 2015-47495, In the District Court, Harris County,
                               Texas, 129th Judicial District (PLTF_003726-PLTF_003727)




                                                   92
